Exhibit 10.32

ENCANA (USA) RETIREMENT PLAN

Amended and Restated Effective March 14, 2014



--------------------------------------------------------------------------------

ENCANA (USA) RETIREMENT PLAN

TABLE OF CONTENTS

 

INTRODUCTION

     1  

ARTICLE 1. DEFINITIONS

     2  

1.1

  Account      2  

1.2

  Administrator      2  

1.3

  Affiliated Group      2  

1.4

  Annual Additions      2  

1.5

  Annuity Starting Date      2  

1.6

  Application for Benefits      3  

1.7

  Automatic Participant      3  

1.8

  Beneficiary      3  

1.9

  Cash-Out Limit      3  

1.10

  Catch-Up Contributions      3  

1.11

  Code      3  

1.12

  Compensation      3  

1.13

  Date of Employment      3  

1.14

  Date of Reemployment      3  

1.15

  Death      3  

1.16

  Deferral Contributions      4  

1.17

  Deferral Account      4  

1.18

  Disability      4  

1.19

  Early Retirement Age      4  

1.20

  Effective Date      4  

1.21

  Elapsed Time Basis      4  

1.22

  Eligible Employee      5  

1.23

  Employee      5  

1.24

  Employee Stock Ownership Plan      5  

1.25

  Employer      5  

1.26

  Employer Contributions      6   1.27   Employer Contribution Account      6  

1.28

  Employer Stock Dividends      6  

1.29

  Employer Stock      6  

1.30

  Employer Stock Fund      6  

1.31

  Encana Corporation      6  

1.32

  ERISA      6  

1.33

  ESOP Participant      6  

1.34

  Excess Deferrals      6  

1.35

  Five-Taxable-Year Period      6  

1.36

  Highly Compensated Participant      6  

1.37

  Investment Manager      7  

1.38

  Leave of Absence      7  

1.39

  Limitation Year      7  

 

 

Encana (USA) Retirement Plan      3/14/14    i   



--------------------------------------------------------------------------------

1.40

  Maternity Leave or Paternity Leave      7  

1.41

  Non-Highly Compensated Participant      7  

1.42

  Normal Retirement Age      7  

1.43

  One-Year Period of Severance      7  

1.44

  Participant      8  

1.45

  Participating Employer      8  

1.46

  Plan      8  

1.47

  Plan Year      8  

1.48

  Pre-Tax Contributions      8  

1.49

  Qualified Distribution      8  

1.50

  Qualified Joint and Survivor Annuity      8  

1.51

  Qualified Matching Contribution Account      8  

1.52

  Qualified Matching Contributions or QMACs      8  

1.53

  Qualified Nonelective Contribution Account      9  

1.54

  Qualified Nonelective Contributions or QNECs      9  

1.55

  Qualified Optional Survivor Annuity      9  

1.56

  Qualified Preretirement Survivor Annuity      9  

1.57

  Regulation      9  

1.58

  Required Distribution Date      9  

1.59

  Rollover Account      9  

1.60

  Rollover Contributions      9  

1.61

  Roth Contributions      9  

1.62

  Safe Harbor Matching Contributions      10  

1.63

  Safe Harbor Matching Contribution Account      10  

1.64

  Safe Harbor Plan      10  

1.65

  Severance from Service Date      10  

1.66

  Sponsor      10  

1.67

  Spouse      10  

1.68

  Suspense Account      10  

1.69

  Testing Compensation      10  

1.70

  Transfer Account      12  

1.71

  Transferee Plan      12  

1.72

  Trust Agreement      12  

1.73

  Trust Fund      12  

1.74

  Trustee      12  

1.75

  Valuation Date      12  

1.76

  Year of Service      12  

ARTICLE 2. ELIGIBILITY AND PARTICIPATION

     13  

2.1

  Eligibility to Participate      13  

2.2

  Eligibility to Receive Safe Harbor Matching Contribution and Employer
Contribution      13  

2.3

  Reinstatement of Participation      13  

2.4

  Termination of Participation      13  

 

 

Encana (USA) Retirement Plan      3/14/14    ii   



--------------------------------------------------------------------------------

ARTICLE 3. CONTRIBUTIONS

     14  

3.1

  Deferral Contributions      14  

3.2

  Safe Harbor Matching Contributions      15  

3.3

  Employer Contributions      15  

3.4

  Supplemental Contributions      15  

3.5

  Qualified Nonelective Contributions      15  

3.6

  Rollover Contributions      16  

ARTICLE 4. SERVICE AND VESTING

     17  

4.1

  Service Counting Method      17  

4.2

  Service with Participating and Predecessor Employers      17  

4.3

  Vested Benefits      17  

4.4

  Forfeitures      18  

4.5

  Reinstatement of Vesting Service upon Reemployment      18  

4.6

  Restoration of Forfeited Amounts upon Reemployment      19  

ARTICLE 5. ACCOUNTS AND ESOP PROVISIONS

     20  

5.1

  Participant Accounts      20  

5.2

  Valuation and Adjustment of Accounts      20  

5.3

  Disposition of Forfeitures or Suspense Account      21  

5.4

  Directed Investments      21  

5.5

  Statements      22  

5.6

  Employer Stock Dividend Reinvestment Option      23  

5.7

  Voting or Tendering Employer Stock Fund      23  

ARTICLE 6. LIMITATIONS ON BENEFITS

     26  

6.1

  Definitions      26  

6.2

  Average Deferral Percentage Limitations      26  

6.3

  Average Contribution Percentage Limitations      30  

6.4

  Elective Deferral Limitation      32  

6.5

  Annual Additions Limitation      34  

ARTICLE 7. DISTRIBUTION OF PLAN BENEFITS

     35  

7.1

  Distribution Events      35  

7.2

  Amount of Distribution      35  

7.3

  Form of Distribution      35  

7.4

  Timing of Distribution      38  

7.5

  Notice      39  

7.6

  Required Minimum Distributions      39  

7.7

  Death Benefits      39  

7.8

  Determination of Beneficiary      41  

7.9

  Rollover of Plan Distributions      43  

7.10

  Qualified Domestic Relations Orders      44  

 

 

Encana (USA) Retirement Plan      3/14/14    iii   



--------------------------------------------------------------------------------

ARTICLE 8. LOANS; HARDSHIP AND IN-SERVICE WITHDRAWALS

     46  

8.1

  Participant Loans      46  

8.2

  In-Service Withdrawals      46  

8.3

  Hardship Withdrawals      47  

ARTICLE 9. APPLICATION FOR BENEFITS

     49  

9.1

  Applying for Benefits      49  

9.2

  Denial of Benefits      49  

9.3

  Exhaustion of Remedies; Limitation of Actions      51  

ARTICLE 10. ADMINISTRATION OF THE PLAN

     52  

10.1

  Administrator      52  

10.2

  Organization and Procedures      52  

10.3

  Powers and Duties      52  

10.4

  Consultation with Agents      53  

10.5

  Finality of Action      54  

10.6

  Indemnification      54  

10.7

  Payment of Plan Expenses      54  

ARTICLE 11. THE TRUST FUND

     55  

11.1

  The Trustee      55  

11.2

  The Trust Fund      55  

11.3

  Reversion of Assets      55  

ARTICLE 12. PLAN FIDUCIARIES

     56  

12.1

  Fiduciaries      56  

12.2

  Fiduciary Responsibilities      56  

12.3

  Investment Managers      57  

ARTICLE 13. AMENDMENT, TERMINATION AND MERGER

     58  

13.1

  Plan Amendment      58  

13.2

  Vesting Amendments      58  

13.3

  Plan Termination      59  

13.4

  Plan Merger or Transfer of Assets      60  

ARTICLE 14. TOP HEAVY PROVISIONS

     61  

14.1

  Top-Heavy Definitions      61  

14.2

  Determination of Top-Heavy Status      61  

14.4

  Change in Vesting Schedule      62  

14.5

  Minimum Contribution      63  

ARTICLE 15. GENERAL PROVISIONS

     64  

15.1

  Interpretation      64  

15.2

  Liability for Participant Representations      64  

 

 

Encana (USA) Retirement Plan      3/14/14    iv   



--------------------------------------------------------------------------------

15.3

  Governing Law      64  

15.4

  Participating Employers      64  

15.5

  Missing Participants and Beneficiaries      65  

15.6

  Incapacity of Participant or Beneficiary      65  

15.7

  Assignment and Alienation      66  

15.8

  Participant Rights      66  

15.9

  Effect on Employment Status      66  

15.10

  Qualified Military Service      67  

SCHEDULE A - PARTICIPATING EMPLOYERS

     68  

SCHEDULE B - IMPUTED SERVICE FOR PREDECESSOR AND RELATED EMPLOYERS

     69  

SCHEDULE C - PROTECTED BENEFITS

     70  

 

 

Encana (USA) Retirement Plan      3/14/14    v   



--------------------------------------------------------------------------------

ENCANA (USA) RETIREMENT PLAN

(AMENDED AND RESTATED EFFECTIVE MARCH 14, 2014)

INTRODUCTION

Alenco Inc. originally established the Encana (USA) Retirement Plan (the “Plan”)
(formerly known as the Encana (USA) 401(k) Plan and the Encana International
(USA) Inc. 401(k) Plan) effective September 1, 1999. The Plan was most recently
amended and restated effective January 1, 2012. Encana Services Company Ltd.
(the “Sponsor”) became the Plan sponsor effective January 1, 2014. The Plan is
now amended, restated, and renamed the Encana (USA) Retirement Plan, effective
March 14, 2014, in connection with the merger of the Encana (USA) Money Purchase
Plan and an amendment to qualify a portion of the Plan as an employee stock
ownership plan (“ESOP”) pursuant to Code Section 4975(e)(7), both effective
March 14, 2014. This amendment and restatement supersedes all other restatements
to the Plan. The ESOP component of the Plan is intended to invest primarily in
employer securities, within the meaning of Code Section 409(l), and the ESOP and
profit sharing components under the Plan are intended to constitute a single
plan under Treasury Regulation 1.414(l)-1(b)(1).

The Plan is intended to qualify under Code Sections 401(a) and 501(a) and is
created and maintained for the exclusive benefit of eligible employees and their
beneficiaries to provide them with a means to accumulate retirement savings, to
provide retirement funds, and to provide benefits in the event of an employee’s
death or disability.

The Plan includes this document and Schedules A, B and C, as may be amended from
time to time without the necessity of a formal Plan amendment.

 

 

Encana (USA) Retirement Plan      3/14/2014    1   



--------------------------------------------------------------------------------

ARTICLE 1.

DEFINITIONS

When used in this Plan, the following capitalized terms have the meanings set
forth below unless a different meaning is plainly required by the context:

 

1.1 Account means the individual account established in the name of each
Participant reflecting the portion of the Employer’s and the Participant’s
contributions, and the net earnings or losses thereon, and which will, to the
extent applicable, consist of the accounts designated under Section 5.1.

 

1.2 Administrator means the Sponsor or any committee or individual appointed by
the Sponsor to administer the Plan as provided in Article 10.

 

1.3 Affiliated Group means any group of corporations or other business
organizations of which the Employer is a member, determined by using tests
established under Code Sections 414(b), (c), (m) and (o), modified for purposes
of Code Section 415 only by Code Section 415(h).

 

1.4 Annual Additions means, for each Limitation Year, the sum of—

 

  (a) the contributions by the Employer and other members of the Affiliated
Group to this Plan or any other qualified defined contribution retirement plan
that are allocated for the benefit of a Participant, including any forfeitures;

 

  (b) any Participant contributions to this Plan or to any other such plan
(other than contributions made pursuant to Code Section 414(v)); and

 

  (c) for purposes of the dollar limitation on Annual Additions, any
contributions by the Employer and other members of the Affiliated Group
allocated to a medical expense reimbursement account that is established under
Code Section 401(h) for a Participant under any pension or annuity plan, or, in
the case of a key employee as defined in Code Section 416, any contribution by
the Employer and other members of the Affiliated Group allocated on the
Participant’s behalf to a separate account in a funded welfare benefit plan
established for the purpose of providing post-retirement medical benefits.

Anything herein to the contrary notwithstanding, Annual Additions do not include
any investment earnings allocable to a Participant, any Rollover Contributions
or amounts transferred directly to a trustee from another qualified plan,
contributions of amounts previously distributed to former employees who are
reemployed, payments of principal and interest on Plan loans, dividends or gains
on sale of Employer Stock held by the Employee Stock Ownership Plan.

 

1.5 Annuity Starting Date means the first day of the first period for which the
Plan pays an amount as an annuity or in any other form.

 

 

Encana (USA) Retirement Plan      3/14/2014    2   



--------------------------------------------------------------------------------

1.6 Application for Benefits means the administrative method and procedures
established by the Administrator in order for a Participant to receive benefits
hereunder, including any electronic methods prescribed by the Administrator.

 

1.7 Automatic Participant means an Employee who is automatically enrolled in the
Plan and remains automatically enrolled, as provided in Section 3.1(b).

 

1.8 Beneficiary means any individual, trust, estate, or other recipient properly
designated by the Participant pursuant to the procedures required by the
Administrator to receive Death benefits payable hereunder, on either a primary
or contingent basis.

 

1.9 Cash-Out Limit means $1,000 calculated as of the time of distribution or any
other time. The value of a Participant’s vested Account for purposes of applying
the Cash-Out Limit will be determined by including the portion of the account
balance that is attributable to Rollover Contributions (and earnings allocable
thereto).

 

1.10 Catch-Up Contributions means contributions to the Plan that are intended to
qualify as catch-up contributions pursuant to Code Section 414(v).

 

1.11 Code means the Internal Revenue Code of 1986, as now in effect and as may
be amended from time to time.

 

1.12 Compensation means the amount paid or made available by the Employer to an
Eligible Employee for that portion of a Plan Year during which the Eligible
Employee is a Participant in the Plan that represents the Eligible Employee’s
base pay, including amounts that are not included in the Participant’s gross
income due to an election under Code Section 125, 132(f)(4), or 402(e)(3).
Compensation will not exceed the limitation under Code Section 401(a)(17), which
is $200,000, as adjusted by the Commissioner for increases in the cost of living
in accordance with Code Section 401(a)(17). This limit does not apply with
respect to Deferral Contributions. The cost of living adjustment in effect for a
calendar year applies to any period, not exceeding 12 months, over which
compensation is determined (determination period) beginning in such calendar
year. If a determination period consists of fewer than 12 months, the Code
Section 401(a)(17) limitation will be multiplied by a fraction, the numerator of
which is the number of months in the determination period, and the denominator
of which is 12.

 

1.13 Date of Employment means the date on which an Employee first begins service
with the Employer.

 

1.14 Date of Reemployment means the date on which an Employee recommences
service with the Employer.

 

1.15 Death means the Participant’s death for which a certificate or declaration
of death is issued, and may include the Participant’s disappearance, as
determined in the sole discretion of the Administrator.

 

 

Encana (USA) Retirement Plan      3/14/2014    3   



--------------------------------------------------------------------------------

1.16 Deferral Contributions means the contributions to the Trust Fund made by
the Employer on behalf of a Participant pursuant to the Participant’s deferral
election under Section 3.1, including all Pre-Tax Contributions and Roth
Contributions, and including Catch-Up Contributions.

 

1.17 Deferral Account means the individual account established in the name of
each Participant reflecting the Participant’s Deferral Contributions, and the
net earnings and losses thereon.

 

1.18 Disability refers to a condition in which a Participant is determined to
qualify for benefits under the long-term disability plan sponsored by the
Employer under which the Participant is covered.

 

1.19 Early Retirement Age means age 55.

 

1.20 Effective Date means September 1, 1999. The Effective Date of this
restatement is March 14, 2014. If an earlier effective date for a provision in
this restated Plan applies, the provision will be effective as of the earlier
effective date notwithstanding the general March 14, 2014 effective date.

 

1.21 Elapsed Time Basis means the method of crediting service based on Elapsed
Time. Elapsed Time means an Employee’s service with the Employer beginning on
the Employee’s Date of Employment or, if the Employee has experienced a One-Year
Period of Severance, beginning on the Employee’s Date of Reemployment. In
determining an Employee’s Elapsed Time, the following rules apply:

 

  (a) Elapsed Time continues until an Employee’s Severance from Service Date.

 

  (b) There is no Severance from Service Date if an Employee retires, resigns or
is discharged, but then is reemployed by the Employer within 12 months.

 

  (c) There is no Severance from Service Date if an Employee who is on a Leave
of Absence separates from service for a reason other than retirement,
resignation, discharge or death and within 12 months of the date of the Leave of
Absence, the Employee is then reemployed by the Employer.

 

  (d) Elapsed Time is measured in days and aggregated in full and fractional
years, with 30 days equaling one month and 12 months equaling one year;
provided, however, that a Participant will not receive multiple credit for
Elapsed Time with respect to any single period.

 

  (e) If an Employee has a Severance from Service Date, then is reemployed by
the Employer, a new period of Elapsed Time begins, which is aggregated with the
Employee’s prior periods of Elapsed Time, except in the case of an Employee who
incurs five consecutive One-Year Periods of Severance, in which case a new
period of Elapsed Time begins which is not aggregated with the Employee’s prior
periods of Elapsed Time.

 

 

Encana (USA) Retirement Plan      3/14/2014    4   



--------------------------------------------------------------------------------

1.22 Eligible Employee means any Employee of the Employer, but does not include:

 

  (a) any Employee included in a unit of Employees covered by a collective
bargaining agreement between the Employer and the Employee representative, the
negotiation of which retirement benefits were the subject of good faith
bargaining, unless the Employer and the Employee representative have agreed to
allow such Employees to participate in the Plan pursuant to the terms of the
collective bargaining agreement covering such Employees;

 

  (b) any Employee who is a nonresident alien who receives no earned income from
the Employer that constitutes income from sources within the United States;

 

  (c) any Employee who is an expatriate covered by the Employer’s retirement
plan in the Employee’s country of residence;

 

  (d) any Employee who is classified by the Employer as an intern; and

 

  (e) any Employee of an Employer with respect to any period prior to the date
that the Employer has adopted this Plan with respect to its Employees.

 

1.23 Employee means any individual who is a common law employee of the Employer
and is classified as an employee of the Employer on the basis of the Employer’s
customary practices consistently applied. Notwithstanding anything herein to the
contrary, the term Employee does not include any individual who is classified as
an agent, consultant, independent contractor or self-employed individual who has
entered into an agency, consulting, independent contractor or other similar
arrangement with the Employer, including a leased employee, regardless of
whether such person is later determined by a court or governmental agency to
have an employee relationship with the Employer.

 

1.24 Employee Stock Ownership Plan or ESOP component means the Employer Stock
Fund. The portion of the Plan assets consisting of the Employer Stock Fund will
be a stock bonus plan under Code Section 401(a), that is intended to qualify as
an employee stock ownership plan under Code Section 4975(e)(7). The ESOP
component is maintained as a portion of the Plan as authorized by Regulations
Section 54.4975-11(a)(5). The remaining part of the Plan is intended to be a
profit sharing plan that meets the requirements for qualification under Code
Section 401(a) and 401(k). Together the ESOP component and the profit sharing
component constitute the entire Plan and are intended to be a single plan under
Regulations Section 1.414(l)-1(b)(1).

 

1.25 Employer means the Sponsor and any member of the Affiliated Group that
adopts this Plan on behalf of its Eligible Employees with the consent of the
Sponsor or the Administrator as a Participating Employer.

 

 

Encana (USA) Retirement Plan      3/14/2014    5   



--------------------------------------------------------------------------------

1.26 Employer Contributions means contributions to the Trust Fund made by the
Employer under Section 3.3 on behalf of a Participant.

 

1.27 Employer Contribution Account means the individual account established in
the name of each Participant reflecting the Participant’s Employer
Contributions, and the net earnings or losses thereon.

 

1.28 Employer Stock Dividends means the dividends paid on the common shares of
Encana Corporation.

 

1.29 Employer Stock means the common shares of Encana Corporation, which is a
“qualifying employer security” of the Employer within the meaning of
Section 409(p).

 

1.30 Employer Stock Fund means the investment fund designated for investment in
Employer Stock.

 

1.31 Encana Corporation means Encana Corporation and any successor thereto.

 

1.32 ERISA means the Employee Retirement Income Security Act of 1974, as now in
effect and as thereafter amended from time to time, and any regulations issued
thereunder.

 

1.33 ESOP Participant means any Participant who has any portion of his or her
Account invested in the Employer Stock Fund.

 

1.34 Excess Deferrals means, for any Plan Year, Deferral Contributions
(excluding Catch-Up Contributions) in excess of the limitation on elective
deferrals under Code Section 402(g), as may be adjusted pursuant to Code
Section 402(g)(4), or Deferral Contributions (excluding Catch-Up Contributions)
designated by the Participant as being in excess of the limitation.

 

1.35 Five-Taxable-Year Period means the period beginning on the first day of the
first taxable year in which the Participant makes a Roth Contribution to his or
her Roth Contribution subaccount under this Plan or, if a Rollover Contribution
was made to the Participant’s Roth Contribution subaccount in this Plan from
Roth contributions from another qualified plan not sponsored by the Sponsor, the
first day of the first taxable year for which the Participant made a Roth
contribution to such other qualified plan.

 

1.36 Highly Compensated Participant means any Eligible Employee who performed
services for the Employer during the determination year and who:

 

  (a) was a 5% owner (as defined in Code Section 416(i)(1)) of the Employer at
any time during the determination year or lookback year, or

 

  (b)

received determination year Testing Compensation (disregarding the Code
Section 401(a)(17) limitation) from the Employer in excess of the dollar limit

 

 

Encana (USA) Retirement Plan      3/14/2014    6   



--------------------------------------------------------------------------------

  set forth in Code Section 414(q)(1)(B), as adjusted by the IRS for
cost-of-living, and was in the top paid-20% group of Employees for the Plan
Year.

For this purpose, “determination year” means the Plan Year for which the
determination of whom is a Highly Compensated Participant is being made.
“Lookback year” means the 12-month period immediately preceding the
determination year. The determination of the Employees who qualify as Highly
Compensated Participant under this Plan will be made in accordance with the
provisions of Code Section 414(q) and related Regulations.

 

1.37 Investment Manager means the individual or entity, if any, appointed by the
Administrator to manage any portion or all of the assets of the Trust Fund.

 

1.38 Leave of Absence means any absence of not over 12 months approved by the
Employer in accordance with reasonable nondiscriminatory standards and policies
consistently applied by the Employer, including any absence from work for
service in the U.S. armed forces (other than career military service). Any Leave
of Absence must be given in advance and may be canceled at any time in the
discretion of the Employer to the extent permitted by applicable law.

 

1.39 Limitation Year means the Plan Year. If the Plan is terminated effective as
of a date other than the last day of the Plan’s Limitation Year, the Plan will
be treated as if the Plan was amended to change its Limitation Year to end on
the effective date of the Plan termination. As a result of this deemed
amendment, the Code Section 415(c)(1)(A) dollar limit will be prorated under the
short limitation year rules.

 

1.40 Maternity Leave or Paternity Leave means any absence from work because of
(i) the pregnancy of the Employee, (ii) the birth of a child of the Employee,
(iii) the placement of a child with the Employee in connection with the adoption
of such child by the Employee, or (iv) the need to care for such child for a
period beginning immediately following such birth or placement. The Employee may
be required to furnish information necessary to establish that the absence was
for one of the reasons specified in this section and the number of days for
which there was such an absence.

 

1.41 Non-Highly Compensated Participant means any individual who at any time
during the applicable Plan Year is a Participant in this Plan and who is not a
Highly Compensated Participant.

 

1.42 Normal Retirement Age means age 65.

 

1.43 One-Year Period of Severance means a 12-consecutive-month period beginning
on a Participant’s Severance from Service Date or any anniversary of that date
during which the Participant does not perform services for the Employer. Solely
for purposes of determining whether, for vesting purposes, a Participant has
incurred a One-Year Period of Severance, if an Employee experiences a Severance
from Service Date for Maternity Leave or Paternity Leave, then “first
anniversary of his

 

 

Encana (USA) Retirement Plan      3/14/2014    7   



--------------------------------------------------------------------------------

Severance from Service Date” will be substituted for “Severance from Service
Date” in the preceding sentence.

 

1.44 Participant means an Eligible Employee who has entered the Plan in
accordance with the provisions of Article 2. An Employee who becomes a
Participant will remain a Participant under the Plan until the Trustee has fully
distributed the Participant’s Account.

 

1.45 Participating Employer means each entity that adopts the Plan in accordance
with Section 15.4 and is listed as a Participating Employer, and not an excluded
entity, in Schedule A as updated from time to time.

 

1.46 Plan means the Encana (USA) Retirement Plan, including any subsequent
amendments hereto.

 

1.47 Plan Year means the 12-month period ending on December 31st.

 

1.48 Pre-Tax Contributions means contributions that are intended to qualify as
pre-tax contributions pursuant to Code
Section 401(k).

 

1.49 Qualified Distribution means a distribution from a Participant’s Roth
Contributions subaccount that (a) is made on or after the date a Participant
attains age 59 1⁄2, on or after the Participant’s death, or on account of the
Participant’s disability (as that term is defined in Code Section 72(m)); and
(b) is made after the Five-Taxable-Year Period.

 

1.50 Qualified Joint and Survivor Annuity means—

 

  (a) in the case of a Participant who is married as of the Annuity Starting
Date, an immediate annuity that is purchasable with the applicable portion of
the Participant’s nonforfeitable Account, if any, and provides a life annuity
for the Participant and a survivor annuity payable for the remaining life of the
Participant’s Spouse equal to 50% of the amount of the annuity payable during
the life of the Participant; or

 

  (b) in the case of a Participant who is not married as of the Annuity Starting
Date, an immediate life annuity for the Participant that is purchasable with the
applicable portion of the Participant’s nonforfeitable Account, if any.

 

1.51 Qualified Matching Contribution Account means the individual account
established in the name of each Participant reflecting his Qualified Matching
Contributions, and the net earnings or losses thereon.

 

1.52 Qualified Matching Contributions or QMACs means the contributions to the
Trust Fund that may be made made by the Employer on behalf of a Non-Highly
Compensated Participant for the purpose of satisfying nondiscrimination
requirements in any Plan Year in which the Plan is not a Safe Harbor Plan, and

 

 

Encana (USA) Retirement Plan      3/14/2014    8   



--------------------------------------------------------------------------------

which satisfy the applicable nonforfeitability requirements and distribution
restrictions of Code Section 401(k).

 

1.53 Qualified Nonelective Contribution Account means the individual account
established in the name of each Participant reflecting the Participant’s
Qualified Nonelective Contributions, and the net earnings or losses thereon.

 

1.54 Qualified Nonelective Contributions or QNECs means the contributions (other
than qualifying matching contributions) to the Trust Fund that may be made by
the Employer on behalf of a Non-Highly Compensated Participant for the purpose
of satisfying nondiscrimination requirements in any Plan Year in which the Plan
is not a Safe Harbor Plan, or for correction purposes, and which satisfy the
applicable nonforfeitability requirements and distribution restrictions of Code
Section 401(k).

 

1.55 Qualified Optional Survivor Annuity means an annuity that is the actuarial
equivalent of a Qualified Joint and Survivor Annuity for a married Participant,
which provides a life annuity for the Participant and a survivor annuity payable
for the remaining life of the Participant’s Spouse equal to 75% of the amount of
the annuity payable during the life of the Participant.

 

1.56 Qualified Preretirement Survivor Annuity means a survivor annuity for the
life of the Spouse of a Participant that is purchasable with 50% of the
Participant’s nonforfeitable Transfer Account (determined as of the date of the
Participant’s death), if any.

 

1.57 Regulation means any rule or regulation promulgated under Code Section 7805
by the Secretary of the Department of the Treasury, or the Secretary’s delegate.

 

1.58 Required Distribution Date means the April 1st of the calendar year
following—

 

  (a) in the case of a Participant who is a 5% owner (within the meaning of Code
Section 416(i)), the calendar year in which a Participant attains age 70 1⁄2,
and

 

  (b) in the case of a Participant who is not a 5% owner, the later of the
calendar year in which occurs the Participant’s severance from employment with
the Employer or the calendar year in which the Participant attains age 70 1⁄2.

 

1.59 Rollover Account means the individual account established in the name of
each Eligible Employee, if applicable, reflecting the Participant’s Rollover
Contributions, and the net earnings or losses thereon, including any subaccounts
necessary in order to reflect different types of pre-tax and after-tax Rollover
Contributions and other types of rollovers.

 

1.60 Rollover Contributions means the contributions to the Trust Fund made by an
Eligible Employee pursuant to Section 3.6.

 

1.61 Roth Contributions means contributions that are intended to qualify as
after-tax contributions pursuant to Code Section 402A.

 

 

Encana (USA) Retirement Plan      3/14/2014    9   



--------------------------------------------------------------------------------

1.62 Safe Harbor Matching Contributions means contributions to the Trust Fund
made by the Employer under Section 3.2 on behalf of a Participant that are
intended to satisfy the matching requirements for the plan to be a Safe Harbor
Plan.

 

1.63 Safe Harbor Matching Contribution Account means the individual account
established in the name of each Participant reflecting the Participant’s Safe
Harbor Matching Contributions, and the net earnings or losses thereon.

 

1.64 Safe Harbor Plan means a qualified plan that, with respect to
nondiscrimination testing, meets the requirements set forth in Code
Section 401(k)(12) and underlying Regulations and the requirements set forth in
Code Section 401(m)(11) and underlying Regulations for safe harbor 401(k) plans.

 

1.65 Severance from Service Date occurs on the earlier of—

 

  (a) a termination of employment or service on account of retirement,
resignation, discharge or Death, or

 

  (b) the first anniversary of the date the Participant terminated employment or
service on account of any reason other than the reasons set forth above, such as
vacation, holiday, sickness, Disability, Leave of Absence or layoff.

 

1.66 Sponsor means Encana Services Company Ltd., and any successor thereto.

 

1.67 Spouse means an individual who qualifies as a Participant’s spouse under
federal tax law, including a common law spouse where applicable.

 

1.68 Suspense Account means the account established to reflect any amounts
allocated or accrued on behalf of a Participant in excess of the limitations
under Code Section 415 or other unallocated amounts under the Plan that are not
forfeitures.

 

1.69 Testing Compensation means the Employee’s wages within the meaning of Code
Section 3401(a) (for purposes of income tax withholding at the source), plus
amounts that would be included in wages but for an election under Code
Section 125(a), 132(f)(4), 402(e)(3), 402(h)(1)(B), 402(k) or 457(b), plus all
other payments of compensation to an Employee by the Employer (in the course of
the Employer’s trade or business) for which the Employer is required to furnish
the Employee with a Form W-2 under Code Sections 6041(d), 6051(a)(3) and 6052.
Testing Compensation must be determined without regard to any rules under Code
Section 3401(a) that limit the remuneration included in wages based on the
nature or location of the employment or the services performed (such as the
exception for agricultural labor in Code Section 3401(a)(2)). Except as provided
below in this Section 1.69, such amounts must be actually paid or made available
to the Employee during the Limitation Year (or, if earlier, includible in the
gross income of the Employee within the Limitation Year) and prior to the
Employee’s severance from employment with the Employer.

 

 

Encana (USA) Retirement Plan      3/14/2014    10   



--------------------------------------------------------------------------------

Testing Compensation is also subject to the following:

 

  (a) Other Included Compensation. Testing Compensation includes:

 

  (1) Amounts earned during a Plan Year but paid during the first few weeks of
the following Plan Year because of the timing of pay periods and pay dates,
provided that such amounts are included on a uniform and consistent basis in the
Testing Compensation of all similarly situated Participants for the Plan Year in
which such amounts were earned and no compensation is included in more than one
Limitation Year;

 

  (2) Back pay within the meaning of Regulation Section 1.415(c)-2(g)(8), for
the Plan Year to which the back pay relates, to the extent the back pay
represents wages and compensation that would otherwise be included in Testing
Compensation; and

 

  (3) Amounts that would have been included in Testing Compensation if the
amounts had been paid prior to the Employee’s severance from employment date,
provided the amounts are paid by 2 1⁄2 months after a severance from employment,
and the amounts are:

 

  (A) Regular compensation for services performed during regular working hours,
or compensation for services performed outside the regular working hours (such
as overtime or shift differential), commissions, bonuses, or other similar
payments;

 

  (B) Payments for accrued bona fide sick, vacation, or other leave, but only if
the Employee would have been able to use the leave had employment continued; and

 

  (C) Differential wage payments, which are payments made by the Employer to an
individual with respect to any period during which the individual is performing
qualified military service within the meaning of Code Section 414(u) for a
period of more than 30 days, and which represent all or a portion of the wages
that the individual would have received from the Employer if the individual had
been performing services for the Employer.

 

  (b)

Compensation Limit. Testing Compensation will not exceed the limitation under
Code Section 401(a)(17), which is $200,000, as adjusted by the Commissioner for
increases in the cost of living in accordance with Code Section 401(a)(17). The
cost of living adjustment in effect for a calendar year applies to any period,
not exceeding 12 months, over which compensation is determined (determination
period) beginning in such calendar year. If a determination period consists of
fewer than 12 months, the Code Section 401(a)(17) limitation will be multiplied
by a fraction, the

 

 

Encana (USA) Retirement Plan      3/14/2014    11   



--------------------------------------------------------------------------------

  numerator of which is the number of months in the determination period, and
the denominator of which is 12.

 

  (c) Definition for Nondiscrimination Testing. Notwithstanding the foregoing,
for purposes of applying the nondiscrimination tests of Section 6.2 and 6.3, and
any other applicable nondiscrimination testing, Testing Compensation means any
definition of compensation that satisfies the requirements for a
nondiscriminatory definition under Code Section 414(s), as determined by the
Administrator.

 

1.70 Transfer Account means a separate account maintained for a Participant
consisting of all contributions allocated to the Participant under the
Transferee Plan, and the income, expenses, gains, and losses allocated thereto,
in accordance with the Transferee Plan, and transferred to the Plan to effect
the merger of the Transferee Plan into the Plan, effective as of the Effective
Date.

 

1.71 Transferee Plan means the Encana (USA) Money Purchase Plan.

 

1.72 Trust Agreement means the agreement with the Trustee providing for the
Trust Fund in which Plan contributions are held by the Trustee.

 

1.73 Trust Fund means the assets of the Plan held under the Trust Agreement.

 

1.74 Trustee means the trustee or trustees by whom the Accounts and assets of
the Plan are held pursuant to the Trust Agreement as provided in Article 11.

 

1.75 Valuation Date means the date as of which the Trust Fund is valued and the
Account maintained on behalf of each Participant or Beneficiary is adjusted as
provided hereunder. The Trust Fund will be valued on each trading date with
respect to investment assets or funds whose value is determined on any day that
the financial markets are open. For all other assets, the Trust Fund will be
valued as of the last day of the Plan Year and on such additional dates as the
Administrator deems appropriate.

 

1.76 Year of Service means 12 months of service with the Employer, or with a
predecessor employer as provided in Section 4.2(b), calculated in accordance
with the Elapsed Time Basis. Only for purposes of determining the vested benefit
under Section 4.3, a Year of Service also includes service with any employer who
is a member of the Affiliated Group, but only for service performed during the
time that the employer was a member of the Affiliated Group, calculated in
accordance with the Elapsed Time Basis.

*  *  *  *   End of Article 1   *  *  *  *

 

 

Encana (USA) Retirement Plan      3/14/2014    12   



--------------------------------------------------------------------------------

ARTICLE 2.

ELIGIBILITY AND PARTICIPATION

 

2.1 ELIGIBILITY TO PARTICIPATE. Each Eligible Employee is eligible to become a
Participant as of such Employee’s Date of Employment or Date of Reemployment, as
applicable. Any Eligible Employee who (1) becomes a Participant on or after
April 1, 2014, and (2) does not elect to make or elect to decline to make a
Deferral Contribution as provided under Section 3.1 will become an Automatic
Participant as provided under Section 3.1(b), effective as soon as
administratively practicable after his or her eligibility date. Each Automatic
Participant will receive a notification prior to his or her automatic
participation. Such notification will indicate that the Automatic Participant
may cancel his or her automatic participation effective immediately or effective
as of any future payroll period upon giving proper notice in accordance with
administrative rules and procedures established by the Administrator. An
Automatic Participant who elects a different Deferral Contribution, including
zero percent (0%), will no longer be considered an Automatic Participant and
will no longer be subject to the automatic enrollment provisions.

 

2.2 ELIGIBILITY TO RECEIVE SAFE HARBOR MATCHING CONTRIBUTION AND EMPLOYER
CONTRIBUTION. Each Participant who is an Eligible Employee during such Plan Year
is eligible to share in the allocation of Safe Harbor Matching Contributions and
Employer Contributions.

 

2.3 REINSTATEMENT OF PARTICIPATION.

 

  (a) Reemployment of Eligible Employee. In the event a Participant who ceases
to be an Eligible Employee again becomes an Eligible Employee, such Employee
will be eligible to make Deferral Contributions and share in the allocation of
Safe Harbor Matching Contributions and Employer Contributions as soon as
administratively feasible after the Participant again becomes an Eligible
Employee and completes the enrollment process.

 

  (b) Reclassification as an Eligible Employee. In the event an Employee who is
not an Eligible Employee becomes an Eligible Employee, such Employee will be
eligible to make Deferral Contributions and share in the allocation of Safe
Harbor Matching Contributions and Employer Contributions as soon as
administratively feasible after the Employee first becomes an Eligible Employee,
provided such Employee completes the enrollment process.

2.4 TERMINATION OF PARTICIPATION. A Participant ceases to be a Participant as of
the date the Participant has received a complete distribution of the
Participant’s Account; provided, however, that for purposes of an individual’s
eligibility to make and share in the allocation of contributions under the Plan,
the other relevant Plan provisions apply and the individual’s designation as a
Participant for purposes of this Section 2.4 has no bearing.

*  *  *  *   End of Article 2   *  *  *  *

 

 

Encana (USA) Retirement Plan      3/14/2014    13   



--------------------------------------------------------------------------------

ARTICLE 3.

CONTRIBUTIONS

 

3.1 DEFERRAL CONTRIBUTIONS. Each Participant may elect to have the Employer
deduct, in whole or partial percentages (carried to the 1/10th), from 1% up to
30% (plus Catch-Up Contributions) of the Participant’s Compensation (without
regard to Code Section 401(a)(17)) or a flat dollar amount (not to exceed 30% of
the Participant’s Compensation), that would otherwise be payable to him or her
in cash for the Plan Year, limited to the amount available after any other
applicable withholdings, and to have such amount contributed on the
Participant’s behalf to the Plan as a Deferral Contribution. Effective
January 1, 2015, the maximum deferral amount under the Plan is 75% of the
Participant’s Compensation. The deferral amount cannot exceed the dollar
limitation outlined in Section 6.4(a). The Participant must specify whether the
Deferral Contributions made pursuant to this Section 3.1 are Pre-Tax
Contributions, Roth Contributions, or a combination of both and, once made, the
participant may change his or her designation on a prospective basis. If the
Participant fails to so designate, the Plan will treat all Deferral
Contributions as Pre-Tax Contributions. Deferral Contributions are subject to
the following:

 

  (a) Method of Election. A Participant may elect to make, modify, or
discontinue the Participant’s Deferral Contributions by filing notice with the
Administrator, or its representative, in accordance with procedures established
by the Administrator; provided, however, in no event may a Participant’s
deferral election apply to Compensation that is currently available to the
Participant. A Participant’s election to make, modify or discontinue the
Participant’s Deferral Contribution election will be effective as soon as
administratively feasible following receipt of the Participant’s request to
make, modify or discontinue such contributions by the Administrator or its
representative. Anything herein to the contrary notwithstanding, if the
Administrator determines that a Participant’s Deferral Contributions will exceed
any limitations of this Plan that apply to such contributions, the Administrator
may at any time amend the Participant’s Deferral Contribution election to the
extent necessary to adhere to such limitations. Participants will be notified of
any changes to deferral elections that are made by the Administrator.

 

  (b) Automatic Enrollment. An Automatic Participant will have Deferral
Contributions automatically reduce his or her Compensation by 5% each payroll
period. Alternatively, such Automatic Participant may elect a different
percentage Deferral Contribution. The automatic Deferral Contributions will be
Pre-Tax Contributions unless the Automatic Participant specifies otherwise.

 

  (c) Catch-Up Contributions. All employees who are eligible to make Deferral
Contributions and who have attained or will attain age 50 before the close of
the Plan Year are eligible to make Catch-Up Contributions for the Plan Year

 

 

Encana (USA) Retirement Plan      3/14/2014    14   



--------------------------------------------------------------------------------

  in accordance with, and subject to the limitations of, Code Section 414(v).
Notwithstanding anything to the contrary in the Plan, Catch-Up Contributions
will not be taken into account for purposes of the provisions of the Plan
implementing the required limitations of Code Sections 402(g) and 415. The Plan
will not be treated as failing to satisfy the provisions of the Plan
implementing the requirements of Code Section 401(k)(3), 401(k)(11), 401(k)(12),
410(b), or 416, as applicable, by reason of the making of Catch-Up
Contributions. The Participant will designate whether the Catch-Up Contributions
will be treated as Pre-Tax Contributions or Roth Contributions. If a Participant
fails to so designate, the Plan will treat such contribution as Pre-Tax
Contributions.

 

3.2 SAFE HARBOR MATCHING CONTRIBUTIONS.

 

  (a) Safe Harbor Matching Contribution. The Employer will make a Safe Harbor
Matching Contribution on behalf of each Participant at the rate of 100% of the
amount of a Participant’s Deferral Contributions that do not exceed 5% of the
Participant’s Compensation per payroll period. The Employer may make a
discretionary additional Safe Harbor Matching Contribution, provided that the
total amount of Safe Harbor Matching Contributions will not exceed 6% of the
Participant’s Compensation per payroll period.

 

  (b) Safe Harbor Election. The Employer elects that the Plan qualify as a Safe
Harbor Plan.

 

3.3 EMPLOYER CONTRIBUTIONS. The Employer will make an Employer Contribution on
behalf of each Participant who is an Eligible Employee equal to 8% of the
Participant’s Compensation for each payroll period.

 

3.4 SUPPLEMENTAL CONTRIBUTIONS. The Employer may make such contributions as are
necessary to restore the amounts previously forfeited by Participants for whom
such restoration is required pursuant to Section 4.6.

 

3.5 QUALIFIED NONELECTIVE CONTRIBUTIONS. The Employer may, for any Plan Year,
make QNECs on behalf of Participants in such amount when necessary. The
following rules apply to QNECs:

 

  (a) Distribution of QNECs. QNECs are 100% vested and nonforfeitable when
contributed to the Plan and are subject to the same “Distribution Restrictions”
imposed on Deferral Contributions. Distribution Restrictions means that the
Participant may not receive a distribution of the specified contributions (nor
earnings on those contributions) except in the event of: the Participant’s
death, disability, termination of employment, or attainment of age 59 1⁄2,
financial hardship satisfying the requirements of Code Section 401(k) and
applicable Regulations, and a Plan termination without establishment of a
successor defined contribution plan (other than an ESOP).

 

 

Encana (USA) Retirement Plan      3/14/2014    15   



--------------------------------------------------------------------------------

  (b) Allocation and Deposit of QNECs. QNECs for any Plan Year must be allocated
to Participants’ Qualified Nonelective Contribution Accounts as of a date no
later than the last day of such Plan Year, and must be actually paid to the Plan
within the 12-month period following the last day of such Plan Year.

 

  (c) Allocation Method. To the extent permitted by law, the Employer may
designate which Participants are to receive allocations of QNECs, and the method
by which they are intended to be allocated to Participants.

 

3.6 ROLLOVER CONTRIBUTIONS. Under such rules and procedures as the Administrator
may establish, any Eligible Employee may contribute all or a portion of the
distribution received from another qualified plan or individual retirement
account or annuity if the amount contributed satisfies the requirements for an
“eligible rollover distribution” pursuant to Code Section 402(c) or 408(d)(3).
Rollover Contributions may include pre-tax and/or after-tax contributions;
however, rollover contributions will not be accepted from amounts that reflect
SIMPLE IRA contributions under Code Section 408(p), SEP IRA contributions under
Code Section 408(k), Roth IRA contributions under Code Section 408A, or
designated Roth accounts from a plan qualified under Code Section 403(b) or
457(b).

Prior to accepting a Rollover Contribution from a designated Roth account from
another plan qualified under Code Section 401(a), the Administrator will require
the transferring plan to provide a statement indicating the first year of the
Five-Taxable-Year Period and the portion of the distribution that is
attributable to investment in the contract under Code Section 72, or
alternatively, that the distribution is a Qualified Distribution.

All such Rollover Contributions must be received by the Trustee on or before the
60th day after the day on which the Participant receives or is deemed to receive
the distribution unless such rollover is a direct transfer of an eligible
rollover distribution within the meaning of Code Section 401(a)(31). The
Administrator may require such information as it may deem necessary to determine
whether a distribution to a Participant satisfies the requirements of this
Section 3.6.

*  *  *  *   End of Article 3   *  *  *  *

 

 

Encana (USA) Retirement Plan      3/14/2014    16   



--------------------------------------------------------------------------------

ARTICLE 4.

SERVICE AND VESTING

 

4.1 SERVICE COUNTING METHOD. For all service counting purposes under the Plan,
all Eligible Employees will be credited with service pursuant to the Elapsed
Time Basis.

 

4.2 SERVICE WITH PARTICIPATING AND PREDECESSOR EMPLOYERS.

 

  (a) Participating Employers. In the event an Employee is transferred between
the Participating Employers listed on Schedule A, the Employee will retain his
or her accumulated service and eligibility. No such transfer will result in a
Severance from Service Date under the Plan, and the Participating Employer to
which the Employee is transferred will become obligated with respect to such
Employee in the same manner as was the Participating Employer from whom the
Employee was transferred.

 

  (b) Predecessor Employers. Service with a predecessor employer listed in
Schedule B, completed as of the dates specified in Schedule B, will be taken
into account for all service counting purposes under the Plan. In the event the
Employer merges with or acquires a company, the Employer will determine in a
nondiscriminatory manner whether the service earned by the employees of the
other company who will work for the Employer or a Participating Employer will be
treated as service with the Employer or the Participating Employer, as
applicable, for purposes of service counting under the Plan.

 

4.3 VESTED BENEFITS. A Participant’s Account will be nonforfeitable to the
extent the Account is vested, determined as follows:

 

  (a) Fully Vested Accounts. Except as otherwise provided under Section 4.3(b),
a Participant will be 100% vested at all times in the value of his or her
Accounts, which value will be determined as of the most recent Valuation Date.

 

  (b) Employer Contribution Accounts. Except as otherwise provided in Schedule C
to the Plan, a Participant’s vested percentage in his or her Employer
Contribution Account and the portion of a Participant’s Account merged into the
Plan on the Effective Date, from the Transferee Plan which represents the
employer contribution account under such plan will be determined under the
following vesting schedule:

 

     Vested  

Years of Service

   Percentage  

Fewer than 3 Years of Service

     0 % 

At least 3 Years of Service

     100 % 

 

 

Encana (USA) Retirement Plan      3/14/2014    17   



--------------------------------------------------------------------------------

  (c) Events Fully Vesting Participant Accounts. Notwithstanding the foregoing,
a Participant’s vested percentage in his or her Employer Contribution Account
and any other Accounts will be 100% upon occurrence of the following events:

 

  (1) the Participant incurring a Disability prior to the Participant’s
termination of employment from the Employer, such full vesting to apply only
with respect to contributions through the date of the event, and not with
respect to future contributions;

 

  (2) the Participant’s termination of employment due to Death;

 

  (3) the termination of the Plan or, with respect to the affected Employees,
the partial termination or complete discontinuation of contributions by the
Employer, such full vesting to apply only with respect to contributions through
the date of the event, and not with respect to future contributions;

 

  (4) the Participant’s Death while performing qualified military service within
the meaning of Code Section 414(u); or

 

  (5) the Participant reaching Early Retirement Age or Normal Retirement Age
prior to the Participant’s termination of employment from the Employer.

 

4.4 FORFEITURES. A Participant who terminates employment for reasons other than
Death or Disability and who is not 100% vested in his or her Account will
forfeit an amount equal to the unvested portion of the Participant’s Employer
Contribution Account or other Account not 100% vested upon the earlier of five
consecutive One-Year Periods of Severance or a complete distribution of the
Participant’s vested Account. A Participant who terminates employment for
reasons other than Death or Disability and who is not vested in any portion of
his or her Account will be deemed to have received a distribution hereunder.
Forfeited amounts may be restored upon reemployment pursuant to Section 4.6.

 

4.5 REINSTATEMENT OF VESTING SERVICE UPON REEMPLOYMENT.

 

  (a) If a Participant has one or more One-Year Periods of Severance but fewer
than five One-Year Periods of Severance (whether before or after becoming
eligible to participate in the Plan) at the Participant’s Date of Reemployment,
the Participant will receive credit for vesting purposes for all Years of
Service completed prior to and after the Participant’s One-Year Periods of
Severance with respect to the Participant’s entire Account.

 

  (b) If a Participant incurs five consecutive One-Year Periods of Severance at
the Participant’s Date of Reemployment, future service after the Date of
Reemployment will not be credited for vesting service purposes on the
Participant’s Account accrued prior to the five consecutive One-Year Periods

 

 

Encana (USA) Retirement Plan      3/14/2014    18   



--------------------------------------------------------------------------------

  of Severance. Such future service will be credited for vesting purposes only
to amounts accrued after the Date of Reemployment.

 

4.6 RESTORATION OF FORFEITED AMOUNTS UPON REEMPLOYMENT. If a Participant who has
received a lump sum distribution on account of terminating employment again
becomes an Employee prior to the occurrence of five consecutive One-Year Periods
of Severance, the Participant will be given the opportunity (to be exercised
within five years after the date the individual again becomes an Employee) to
re-contribute the full amount of the prior distribution from the Plan and have
restored any amounts forfeited pursuant to Section 4.4, without interest. If
such individual fails to contribute the full amount of the distribution, any
previously forfeited amounts will not be restored. If the Participant was deemed
to have received a lump sum distribution, and again becomes an Employee prior to
the occurrence of five consecutive One-Year Periods of Severance, the previously
forfeited amounts will be restored automatically, without interest. Any
restoration will be made back to the same accounts from which the amounts were
forfeited.

*  *  *  *   End of Article 4   *  *  *  *

 

 

Encana (USA) Retirement Plan      3/14/2014    19   



--------------------------------------------------------------------------------

ARTICLE 5.

ACCOUNTS AND ESOP PROVISIONS

 

5.1 PARTICIPANT ACCOUNTS. A Participant’s Account may consist of the following
accounts reflecting the portion of the Employer’s and the Participant’s
contributions, and the net earnings or losses thereon:

 

  (a) A Deferral Account.

 

  (b) A Safe Harbor Matching Contribution Account.

 

  (c) A Non-Safe Harbor Matching Contribution Account.

 

  (d) An Employer Contribution Account.

 

  (e) A Qualified Nonelective Contribution Account. (f) A Rollover Account.

 

  (g) A Transfer Account.

 

  (h) Any other account established pursuant to Schedule C.

Multiple subaccounts of any type may be established if required by the Plan or
if considered advisable by the Administrator. A reference herein to any type of
account includes all of the Participant’s subaccounts of that type. Except as
expressly provided herein to the contrary, the Trust Fund will be held and
invested on a commingled basis; accounts and subaccounts will be for bookkeeping
purposes only; and, except as may be provided with respect to Trust Fund assets
that are invested in segregated funds at the direction of Participants, the
establishment of Accounts will not require any segregation of the assets of the
Trust Fund.

 

5.2 VALUATION AND ADJUSTMENT OF ACCOUNTS. As of each Valuation Date, the Trustee
will determine the total net worth of the Trust Fund. The valuation of the Trust
Fund will be at its fair market value as of the Valuation Date. Except as
otherwise may be provided with respect to Trust Fund assets that are invested in
segregated funds at the direction of Participants, the Administrator will adjust
the Account of each Participant to reflect the effect of distributions,
transfers, withdrawals, income, realized and unrealized profit and losses,
contributions, and all other transactions with respect to the Trust Fund since
the next preceding Valuation Date in accordance with generally accepted
valuation methods consistently followed and uniformly applied. With respect to
the Participant’s Roth Contribution subaccounts, the Administrator will maintain
a record of the Participant’s investment in the contract with Code Section 72
and the date the Participant first contributed to his or her Roth subaccount for
purposes of determining when the Five-Taxable-Year Period begins.

 

 

Encana (USA) Retirement Plan      3/14/2014    20   



--------------------------------------------------------------------------------

5.3 DISPOSITION OF FORFEITURES OR SUSPENSE ACCOUNT. Any portion of a
Participant’s Account that is forfeited pursuant to any applicable provision
under the Plan will be used to restore any amounts previously forfeited by
Participants for whom such restoration is required under any applicable Plan
provision. If any forfeitures for a Plan Year remain after the restoration of
all required amounts, the remaining forfeitures will, at the discretion of the
Administrator, be used for any of the following purposes: (i) to reduce the
Employer’s contributions on behalf of Participants for the Plan Year(s)
including and following the Plan Year in which occurs the event giving rise to
the forfeitures, (ii) to pay the reasonable expenses of administering the Plan,
and (iii) upon the election of the Employer, to be allocated to Participants as
of the last day of the Plan Year or the following Plan Year as Employer
Contributions. Forfeitures under this Plan will be available without regard to
which Employer contributed such assets. The allocation method of this
Section 5.3 will also apply with respect to the disposition of any Suspense
Account.

 

5.4 DIRECTED INVESTMENTS.

 

  (a) Participant Instructions. Subject to the provisions of this Section 5.4, a
Participant will, by providing appropriate instructions to the Administrator, or
its representative, be entitled to direct the Trustee as to the percentage of
any Participant and Employer contributions, and any contributions previously
allocated to the Participant’s Account, to be invested in one or more of the
types of investments made available for investment by Participants as determined
by the Administrator. All Participant investment instructions are subject to the
procedures required by the Administrator; however, Participants will be allowed
to direct their investments at least quarterly.

 

  (b) Trustee Investment Pursuant to Instructions. As soon as administratively
practicable, the Trustee will invest the applicable portions of the
contributions that have been made on behalf of Participants, and the earnings
and losses thereon, in accordance with all proper investment instructions
received from Participants. To the extent that a Participant does not direct the
investment of the amounts that are credited to the Participant’s Account, or the
applicable portion thereof, the Participant’s Account will be invested by the
Trustee in qualified default investment alternative (“QDIA”), as provided in
ERISA Section 404(c)(5), and will be deemed to be invested pursuant to the
Participant’s instructions. A Participant’s investment instructions will remain
in effect until such time as is administratively practicable following receipt
by the Trustee of a Participant’s proper request changing or revoking the
Participant’s instructions then in effect pursuant to this Section 5.4.
Notwithstanding the foregoing, the Trustee will not be bound to comply with any
investment direction if, in the Trustee’s sole discretion, such investment might
adversely affect the tax qualification of the Plan or might otherwise be in
violation of any applicable law.

 

  (c) ERISA Section 404(c). This Plan is intended to satisfy the requirements of
ERISA Section 404(c) relating to participant-directed investment plans, and

 

 

Encana (USA) Retirement Plan      3/14/2014    21   



--------------------------------------------------------------------------------

  each Participant assumes all risk associated with any decrease in value
resulting from Participant investment decisions. Neither the Administrator, the
Trustee, the Sponsor nor the Employer is liable for investments made in
compliance with a Participant’s directions and they are under no duty or
obligation to review or evaluate such investment directions by any Participant.
Each Participant assumes all risk connected with any decrease in the value of
any funds in which his or her Account is invested.

 

  (d) Selection of Investment Options. The Administrator will from time to time
establish all such rules and procedures that it determines to be necessary or
appropriate for the proper administration of the investment options, including
QDIAs, available to Participants. The Administrator will from time to time, in
its sole discretion, determine the different investment choices available for
investment by Participants, which must include at least three investment options
(not counting the Employer Stock Fund). To the extent the Administrator
eliminates any investment options, provides any new investment options or
otherwise modifies the investment options that are available for investment
under the Plan, the Administrator may impose such limitations, including the
suspension of Participant directed investments and other benefits, rights and
features under the Plan, as it deems necessary or appropriate for the proper
administration of the investment options that are available to Participants.
Neither the Administrator nor the Trustee will be bound to comply with any
investment direction delivered to them if, in their sole discretion, such
investment might adversely affect the tax qualification of the Plan or might
otherwise be in violation of any applicable law.

 

  (e) Investments in Employer Stock; Diversification. The Employer Stock Fund
must be one of the investment options available for investment by Participants
under the Plan, but only with respect to the Safe Harbor Matching Contributions
Account. Notwithstanding the foregoing, the Employer Stock Fund must be one of
the investment options available for investment in other Accounts with respect
to Participants who were invested in the Employer Stock Fund in such Accounts,
but only to the extent that such Participants were invested in the Employer
Stock Fund immediately prior to the Effective Date, and only with respect to the
Participant’s transfers among investment options, not with respect to
contributions. Safe Harbor Matching Contributions are initially automatically
invested in the Employer Stock Fund, but the Participant may thereafter divest
out of the Employer Stock Fund at any time.

 

5.5 STATEMENTS. The Administrator will furnish on a quarterly basis and upon a
Participant’s written request (up to one statement in any 12-month period), or
upon such other more frequent intervals as determined by the Administrator, a
statement to each Participant and Beneficiary of the net earnings or losses
credited to or charged against the Participant’s Account, the amount of any
annual contributions and forfeitures allocated to such Account, and the total
vested and nonvested value of such Account.

 

 

Encana (USA) Retirement Plan      3/14/2014    22   



--------------------------------------------------------------------------------

5.6 EMPLOYER STOCK DIVIDEND REINVESTMENT OPTION.

 

  (a) Election. Each ESOP Participant will be given an election with respect to
Employer Stock Dividends as paid by the ESOP as to:

 

  (1) receiving the Employer Stock Dividends directly in cash or having the
Employer Stock Dividends be contributed to the Participant’s Account in the
Employee Stock Ownership Plan and then distributed in cash to the Participant
not later than 90 days after the close of the Plan Year in which the Employer
Stock Dividends are paid; or

 

  (2) reinvesting the Employer Stock Dividends in the Participant’s Account into
additional Employer Stock.

 

  (b) Manner of Election. The election will be provided in a manner that
satisfies the following requirements:

 

  (1) A Participant must be given a reasonable opportunity before an Employer
Stock Dividend is paid or distributed to the Participant in which to make the
election.

 

  (2) A Participant must have a reasonable opportunity to change an Employer
Stock Dividend election at least annually.

 

  (3) If there is a change in the Plan terms governing the manner in which the
Employer Stock Dividends are paid or distributed to Participants, a Participant
must be given a reasonable opportunity to make an election under the new Plan
terms prior to the date on which the first Employer Stock Dividend subject to
the new Plan terms is paid or distributed.

 

  (4) If a Participant fails to make an affirmative dividend election, the
Participant will be treated as reinvesting the Employer Stock Dividends in the
Participant’s Account.

 

  (5) The election and procedure must meet any other applicable provisions of
Code Section 404(k) and Internal Revenue Service Notice 2002-2.

 

5.7 VOTING OR TENDERING EMPLOYER STOCK FUND. Each ESOP Participant (or, in the
event of the ESOP Participant’s Death, his or her Beneficiary) is, for purposes
of this Section 5.7, hereby designated a “named fiduciary,” within the meaning
of Section 403(a)(1) of ERISA effective as of the date he or she is first
allocated shares of the Employer Stock Fund, with respect to his or her
proportionate share of all shares of Employer Stock held in the Employee Stock
Ownership Plan.

 

  (a) Voting Rights. Each ESOP Participant (or Beneficiary) has the right,
effective upon the first allocation of shares of the Employer Stock Fund to his
or her Account, to the extent of his or her proportionate share (as

 

 

Encana (USA) Retirement Plan      3/14/2014    23   



--------------------------------------------------------------------------------

  determined in the last sentence of this paragraph) of the shares of Employer
Stock (of whatever class and whether or not allocated) held in the Employee
Stock Ownership Plan, to instruct the Trustee in writing as to the manner in
which to vote such shares at any shareholders’ meeting of Encana Corporation.
The Administrator will use its best efforts to timely distribute or cause to be
distributed to each ESOP Participant (or Beneficiary) the information
distributed to shareholders of Encana Corporation in connection with any such
shareholders’ meeting, together with a form whereby the ESOP Participant will
provide confidential instructions to the Trustee on how such shares of Employer
Stock will be voted on each such matter. Upon timely receipt of such
instructions, the Trustee will, on each such matter, vote as directed the
appropriate number of shares (including fractional shares) of Employer Stock.
If, and to the extent that, the Trustee has not received timely instructions
from any individual given a right to instruct the Trustee with respect to
certain shares by this paragraph, the Trustee will treat the lack of
instructions as intended by such individual to not vote such shares.
Notwithstanding the foregoing, the voting of all shares of Employer Stock will
be made in accordance with ERISA, its regulations, and other guidance of general
applicability issued thereunder. The instructions received by the Trustee from
individual ESOP Participants (or Beneficiaries) will be held by the Trustee in
strict confidence and will not be divulged or released to any person, including
officers or employees of the Employer or any entity in the Affiliated Group;
provided, however, that, to the extent necessary for the operation of the Plan,
such instructions may be relayed by the Trustee to a recordkeeper, auditor or
other person providing services to the Plan if such person (i) is not the
Employer or an entity in the Affiliated Group, and (ii) agrees not to divulge
such directions to any other person, including employees, officers and directors
of the Employer and any entity in the Affiliated Companies. The proportionate
share of any ESOP Participant (or Beneficiary) of shares of Employer Stock held
in the Employer Stock Fund is a fraction, the numerator of which is the number
of shares described in the first sentence of this paragraph (a) that are held in
such individual’s Account and for which he or she provides instructions to the
Trustee, and the denominator of which is the number of such shares in all such
Accounts for which instructions are provided to the ESOP.

 

  (b) Rights on Tender or Exchange Offer. Each ESOP Participant (or Beneficiary)
has the right, to the extent of the ESOP Participant’s proportionate share (as
determined in the last sentence of Section 5.7(a)) of the shares of Employer
Stock (of whatever class and whether or not allocated) held in the Employee
Stock Ownership Plan, to instruct the Trustee in writing as to the manner in
which to respond to a tender or exchange offer with respect to such shares. The
Administrator will use its best efforts to timely distribute or cause to be
distributed to each such Participant (or Beneficiary) the information
distributed to shareholders of Encana Corporation in connection with any such
tender or exchange offer. Upon timely receipt of such instructions, the Trustee
will respond as

 

 

Encana (USA) Retirement Plan      3/14/2014    24   



--------------------------------------------------------------------------------

  instructed with respect to such shares of such Employer Stock. If, and to the
extent that, the Trustee has not received timely instructions from any
individual given a right to instruct the Trustee with respect to certain shares
by this paragraph, such individual will be deemed to have timely instructed the
Trustee not to tender or exchange such shares. The instructions received by the
Trustee from individual Participants (or Beneficiaries) will be held by the
Trustee in strict confidence and will not be divulged or released to any person,
including officers or employees of the Employer or any entity in the Affiliated
Group; provided, however, that, to the extent necessary for the operation of the
Plan, such instructions may be relayed by the Trustee to a recordkeeper, auditor
or other person providing services to the Plan if such person (i) is not the
Employer or an entity in the Affiliated Group, and (ii) agrees not to divulge
such instructions to any other person, including employees, officers and
directors of the Employer and any entity in the Affiliated Group.

*  *  *  *   End of Article 5   *  *  *  *

 

 

Encana (USA) Retirement Plan      3/14/2014    25   



--------------------------------------------------------------------------------

ARTICLE 6.

LIMITATIONS ON BENEFITS

 

6.1 DEFINITIONS. For purposes of applying the nondiscrimination tests of this
Article 6, the following definitions apply:

 

  (a) Aggregate Contributions means Employer matching contributions (that do not
qualify as Safe Harbor Matching Contributions) (to the extent not taken into
account for purposes of the actual deferral percentage test (“ADP Test”)) made
under the Plan on behalf of a Participant for the Plan Year. Aggregate
Contributions will not include matching contributions that are forfeited either
to correct Excess Aggregate Contributions or because the contributions to which
they relate are Excess Deferrals, Excess Contributions, or Excess Aggregate
Contributions.

 

  (b) Cash or Deferred Arrangement means that a Participant may elect to have
the Employer make payments on behalf of the Participant either as Employer
contributions to the Plan or to the Participant directly in cash.

 

  (c) Elective Deferral Limit means the limit on elective deferrals provided in
Code Section 402(g), as adjusted under Code Section 402(g)(4).

 

  (d) Excess Aggregate Contributions means the amount of Aggregate Contributions
made on behalf of the Highly Compensated Participants that causes the Plan to
fail to satisfy the actual contribution percentage test (“ACP Test”).

 

  (e) Excess Contributions means the amount of Elective Deferrals made by Highly
Compensated Participants that causes the Plan to fail the ADP Test.

 

  (f) Excess Deferrals means Elective Deferrals in excess of the Elective
Deferrals Limit, or Elective Deferrals designated by the Participant as Excess
Deferrals under the Plan.

 

  (g) Highly Compensated Group means the group of Participants who are Highly
Compensated Participant for the Plan Year.

 

  (h) Non-Highly Compensated Group means the group of Participants who are
Non-Highly Compensated Participants for the Plan Year.

 

6.2 AVERAGE DEFERRAL PERCENTAGE LIMITATIONS. The ADP Test of Code
Section 401(k)(3) will be deemed satisfied by virtue of the Plan’s design and
operation as a Safe Harbor Plan. Should this Plan fail to be a Safe Harbor Plan
for the purposes of the ADP Test due to the definition of Compensation failing
nondiscrimination testing, the following limitations of this Section 6.2 will
apply:

 

 

Encana (USA) Retirement Plan      3/14/2014    26   



--------------------------------------------------------------------------------

  (a) General Rule. For each Plan Year, the actual deferral percentage (“ADP”)
(calculated pursuant to Section 6.2(e)) below) for the Highly Compensated Group
and the ADP for the Non-Highly Compensated Group must satisfy either of the
following ADP Tests:

 

  (1) The ADP for the Highly Compensated Group for any Plan Year will not exceed
the ADP for the Non-Highly Compensated Group multiplied by 1.25; or

 

  (2) The ADP for the Highly Compensated Group for any Plan Year will not exceed
the ADP for the Non-Highly Compensated Group multiplied by 2, provided that the
ADP for the Highly Compensated Group for such year is not more than two
percentage points higher than the ADP for the Non-Highly Compensated Group for
such year.

 

  (b) Use of Current Year Data. The ADP for both the Highly Compensated Group
and the Non-Highly Compensated Group will be calculated using data from the
current Plan Year.

 

  (c) Aggregation of Plans.

 

  (1) The actual deferral ratio will be determined with respect to any
Participant who is a Highly Compensated Participant for the Plan Year by
aggregating his or her elective deferrals in all plans maintained by all
Affiliated Employers. If a Highly Compensated Participant participates in two or
more cash or deferred arrangements that have different plan years, all cash or
deferred arrangements ending with or within the same calendar year will be
treated as a single arrangement unless mandatorily disaggregated under
regulations promulgated under Code Section 401(k).

 

  (2) In the event that this Plan satisfies the requirements of Code
Section 401(k), 401(a)(4) or 410(b) only if aggregated with one or more other
plans, or if one or more other plans satisfy the requirements of such sections
only if aggregated with this Plan, then this section will be applied by
determining the ADP as if all such plans were a single plan. A plan may be
aggregated with this Plan for the ADP Test of this section only if both plans
have the same plan year and use the same testing method (i.e., current year or
prior year).

 

  (d) Permissive Disaggregation. In its discretion, the Administrator may:

 

  (1) Exclude from the Non-Highly Compensated Group for the ADP Test all
Non-Highly Compensated Participants who have not met the minimum age and service
requirements of Code Section 410(a)(1)(A), provided the Employer also elects to
exclude such individuals to apply Code Section 410(b)(4)(B) for coverage
purposes;

 

 

Encana (USA) Retirement Plan      3/14/2014    27   



--------------------------------------------------------------------------------

  (2) Run two separate ADP Tests, one for all Participants in the Non-Highly
Compensated Group and Highly Compensated Group who have not met the minimum age
and service requirements of Code Section 410(a)(1)(A), and another test for all
remaining Participants in the Non-Highly Compensated Group and the Highly
Compensated Group; or

 

  (3) Not exclude any Participants from the Non-Highly Compensated Group or the
Non-Highly Compensated Group for the ADP Test.

 

  (e) Calculation of ADP. The ADP for each group is the average of the actual
deferral ratios for the Participants in each group, calculated separately for
each Participant by dividing such Participant’s Elective Deferrals for the
applicable Plan Year (plus all or a portion of QNECs and/or QMACS, if any, made
with respect to the Participant for such Plan Year, provided that the conditions
in Treas. Reg. Section 1.401(k)-2(a)(6) are satisfied) by the Participant’s
Testing Compensation. For purposes of this section, Elective Deferrals do not
include: (1) Catch-Up Contributions; (2) Excess Deferrals by Non-Highly
Compensated Participants that arise solely from Elective Deferrals made under
the Plan or any other plan maintained by the Employer; and (3) Elective
Deferrals taken into account for the ACP Test, provided the ADP Test is
satisfied both by excluding and not excluding such Elective Deferrals. Each
Participant’s actual deferral ratio will be calculated to the nearest 100th of
1%.

 

  (f) Correcting ADP Failure – Contribution of QNECs. For any Plan Year, the
Administrator may, in its discretion, elect to have the Employer make QNECs to
the Plan on behalf of Non-Highly Compensated Participants to the extent
necessary to satisfy the requirements of this Section, either: (a) in proportion
to the Non-Highly Compensated Participants’ Testing Compensation, (b) in a
specific dollar amount allocable to each Non-Highly Compensated Participant, or
(c) in a specific dollar amount allocated to less than all Non-Highly
Compensated Participants, allocated first to those Employees with the lowest
ADP; provided, however, that QNECs to a Non-Highly Compensated Participant under
this subsection (c) will comply with Regulation Section 1.401(k)-2(a)(6)(iv).
QNECs made on behalf of a Participant will be credited to the Participant’s QNEC
Account.

 

  (g) Correcting ADP Failure – Conversion to Catch-Up Contributions. For any
Plan Year, the Administrator may elect to convert Elective Deferrals made to the
Plan on behalf of a Highly Compensated Participant to Catch-Up Contributions to
the extent necessary to satisfy the requirements of this section, provided such
Highly Compensated Participant is eligible to make Catch-Up Contributions and
has not exceeded the Catch-Up Contribution limit under Code Section 414(v).

 

 

Encana (USA) Retirement Plan      3/14/2014    28   



--------------------------------------------------------------------------------

  (h) Correcting ADP Failure – Contribution of or Conversion and Shifting of
QMACs. For any Plan Year, the Administrator may, in its discretion, elect to
have the Employer make QMACs to the Plan on behalf of Non-Highly Compensated
Participants, or may elect to convert Matching Contributions made to the Plan on
behalf of Non-Highly Compensated Participants to QMACs and shift all or part of
the QMACs to the ADP Test instead of the ACP Test, to the extent necessary to
satisfy the requirements of this section, either (a) in proportion to the
Non-Highly Compensated Participants’ Testing Compensation (b) in a specific
dollar amount allocable to each Non-Highly Compensated Participant, or (c) in a
specific dollar amount allocated to less than all Non-Highly Compensated
Participants, allocated first to those Employees with the lowest ACP; provided,
however, that QMACs to a Non-Highly Compensated Participant under this
subsection (c) will comply with Regulation Section 1.401(m)-2(a)(5)(ii). QMACs
made on behalf of a Participant will be credited to the Participant’s QMAC
Account.

 

  (i) Correcting ADP Failure – Refund of Excess Contributions. For any Plan
Year, the Administrator may, in its discretion, elect to refund Excess
Contributions to the extent necessary to satisfy the requirements of this
Section. This subsection (i) will be a correction method that may be used as an
alternative to, or in combination with, subsections (g) and/or (h).

 

  (1) Timing. The refund of Excess Contributions, adjusted for earnings, will
occur no later than 12 months following the Plan Year in which the excess
occurred. The amount of the Excess Contributions that are distributed with
respect to any Highly Compensated Participant for a Plan Year will be reduced by
any Excess Deferrals that were previously distributed to the individual for the
Plan Year to meet the requirements of any other limitation imposed by law.

 

  (2) Correction. Refunds of Excess Contributions will be made by
(A) determining the amount of the total Excess Contributions that must be
distributed in order to meet the ADP Test, and then (B) reducing the dollar
amount of Elective Deferrals of the Highly Compensated Participants with the
highest dollar amount of Elective Deferrals to the level of the Highly
Compensated Participants with the next highest dollar amount of Elective
Deferrals and refunding the excess amount to the affected Highly Compensated
Participants. However, if a lesser reduction, when added to the total amount
distributed under (B), would equal the amount of the excess, then the lesser
amount will be distributed. If the total amount distributed is less than the
total Excess Contributions, then (B) will be repeated as many times as
necessary.

 

  (3) Income or Loss. The Administrator will adjust Excess Contributions for any
income or loss up to the date of distribution. The Administrator may use any
reasonable method for computing the

 

 

Encana (USA) Retirement Plan      3/14/2014    29   



--------------------------------------------------------------------------------

  income or loss allocable to such Excess Contributions, provided that the
method does not violate Code Section 401(a)(4) and is used consistently for
allocating income or loss to Participant Accounts and for all corrective
distributions under the Plan for the Plan Year.

 

6.3 AVERAGE CONTRIBUTION PERCENTAGE LIMITATIONS. The ACP Test of Code
Section 401(m)(1) will be deemed satisfied by virtue of the Plan’s design and
operation as a Safe Harbor Plan. Should this Plan be fail to be a Safe Harbor
Plan for the purposes of the ACP Test due to the definition of Compensation
failing nondiscrimination testing, the following limitations of this Section 6.3
will apply:

 

  (a) General Rule. For each Plan year, the actual contribution percentage
(“ACP”) (calculated pursuant to Section 6.3(e) below) for the Highly Compensated
Group and the ACP for the Non-Highly Compensated Group must satisfy one of the
following ACP Tests:

 

  (1) The ACP for the Highly Compensated Group for any Plan Year will not exceed
the ACP for the Non-Highly Compensated Group multiplied by 1.25; or

 

  (2) The ACP for the Highly Compensated Group for any Plan Year will not exceed
the ACP for the Non-Highly Compensated Group multiplied by 2, provided that the
ACP for the Highly Compensated Group for such year is not more than two
percentage points higher than the ACP for the Non-Highly Compensated Group for
such year.

 

  (b) Use of Current Year Data. The ACP for both the Highly Compensated Group
and the Non-Highly Compensated Group will be calculated using data from the
current Plan Year.

 

  (c) Aggregation of Plans.

 

  (1) The actual contribution ratio will be determined with respect to any
Participant who is a Highly Compensated Participant for the Plan Year by
aggregating his or her matching contributions and any other voluntary and
mandatory nondeductible employee contributions made on his or her behalf in all
plans maintained by all Affiliated Employers. If a Highly Compensated
Participant participates in two or more cash or deferred arrangements that have
different plan years, all cash or deferred arrangements ending with or within
the same calendar year will be treated as a single arrangement unless
mandatorily disaggregated under regulations promulgated under Code
Section 401(k).

 

  (2) In the event that this Plan satisfies the requirements of Code
Section 401(k), 401(a)(4) or 410(b) only if aggregated with one or more other
plans, or if one or more other plans satisfy the requirements of such sections
only if aggregated with this Plan, then

 

 

Encana (USA) Retirement Plan      3/14/2014    30   



--------------------------------------------------------------------------------

  this section will be applied by determining the ACP as if all such plans were
a single plan. A plan may be aggregated with this Plan for the ACP Test of this
section only if both plans have the same plan year and use the same testing
method (i.e., current year or prior year).

 

  (d) Permissive Disaggregation. In its discretion, the Administrator may:

 

  (1) Exclude from the Non-Highly Compensated Group for the ACP Test all
Non-Highly Compensated Participants who have not met the minimum age and service
requirements of Code Section 410(a)(1)(A), provided the Employer also elects to
exclude such individuals to apply Code Section 410(b)(4)(B) for coverage
purposes;

 

  (2) Run two separate ACP Tests, one for all Participants in the Non-Highly
Compensated Group and Highly Compensated Group who have not met the minimum age
and service requirements of Code Section 410(a)(1)(A), and another test for all
remaining Participants in the Non-Highly Compensated Group and the Highly
Compensated Group; or

 

  (3) Not exclude any Participants from the Non-Highly Compensated Group or the
Non-Highly Compensated Group for the ACP Test.

 

  (e) Calculation of ACP. The ACP for each group is the average of the separate
contribution percentages for the Participants in each group, calculated
separately for each Participant by dividing such Participant’s aggregate
Matching Contributions for the Plan Year (plus all or a portion of QMACs, if
any, made with respect to the Participant for such Plan Year, plus all or a
portion of QNECs, if any, and Elective Deferrals made with respect to the
Participant for such Plan Year provided that the conditions described in Treas.
Reg. Section 1.401(m)-2(a)(6) are satisfied) by the Participant’s Testing
Compensation. Each Participant’s contribution percentage will be calculated to
the nearest 100th of 1%.

 

  (f) Correcting ACP Failure – Contribution of QMACs. For any Plan Year, the
Administrator may, in its discretion, elect to have the Employer make QMACs to
the Plan on behalf of Non-Highly Compensated Participants to the extent
necessary to satisfy the requirements of this section, either (a) in proportion
to the Non-Highly Compensated Participants’ Testing Compensation (b) in a
specific dollar amount allocable to each Non-Highly Compensated Participant, or
(c) in a specific dollar amount allocated to less than all Non-Highly
Compensated Participants, allocated first to those Employees with the lowest
ACP; provided, however, that QMACs to a Non-Highly Compensated Participant under
this subsection (c) will comply with Regulation Section 1.401(m)-2(a)(5)(ii).
QMACs made on behalf of a Participant will be credited to the Participant’s QMAC
Account.

 

 

Encana (USA) Retirement Plan      3/14/2014    31   



--------------------------------------------------------------------------------

  (g) Correcting ACP Failure – Forfeiture of Excess Aggregate Contributions. For
any Plan Year, the Administrator may, in its discretion, elect to forfeit Excess
Contributions to the extent necessary to satisfy the requirements of this
section. This subsection (g) will be a correction method that may be used as an
alternative to, or in combination with, subsection (f).

 

  (1) Timing. The forfeiture of Excess Aggregate Contributions, adjusted for
earnings, will occur within 12 months following the Plan Year in which the
excess occurred.

 

  (2) Correction. Corrections of Excess Aggregate Contributions will be made by
(A) determining the amount of the total Excess Aggregate Contributions that must
be forfeited in order to meet the ACP Test, and then (B) reducing the dollar
amount of Excess Aggregate Contributions of the Highly Compensated Participants
with the highest dollar amount of Excess Aggregate Contributions to the level of
the Highly Compensated Participants with the next highest dollar amount of
Excess Aggregate Contributions. However, if a lesser reduction, when added to
the total amount forfeited under (B), would equal the total amount of the
excess, then the lesser amount will be forfeited. If the total amount forfeited
is less than the total Excess Aggregate Contributions, then (B) will be repeated
as many times as necessary.

 

  (3) Source. Excess Aggregate Contributions will be distributed from a Highly
Compensated Participant’s Employer Match Account, then forfeitures, to the
extent necessary to effect the required correction.

 

  (4) Income or Loss. The Administrator will adjust Excess Aggregate
Contributions for any income or loss up to the date of distribution. The
Administrator may use any reasonable method for computing the income or loss
allocable to Excess Aggregate Contributions, provided that the method does not
violate Code Section 401(a)(4) and is used consistently for allocating income or
loss to Participants’ Accounts and for all corrective distributions under the
Plan for the Plan Year.

 

6.4 ELECTIVE DEFERRAL LIMITATION.

 

  (a) General Rule. A Participant’s Deferral Contributions (excluding Catch-Up
Contributions) for any Plan Year, when aggregated with any other elective
deferrals within the meaning of Code Section 402(g)(3) to any plans maintained
by any member of the Affiliated Group, may not exceed the dollar limitation of
Code Section 402(g)(1), or such other limit as adjusted by law or in accordance
with Regulations for changes in the cost of living. If the Administrator
determines a Participant’s Deferral Contributions (excluding Catch-Up
Contributions) would be Excess Deferrals, the Administrator may suspend the
Participant’s Deferral Contributions

 

 

Encana (USA) Retirement Plan      3/14/2014    32   



--------------------------------------------------------------------------------

  (excluding Catch-Up Contributions, subject to the limit on Catch-Up
Contributions) until the following January 1. If a Participant’s Deferral
Contributions (excluding Catch-Up Contributions) should exceed the dollar
limitation of Code Section 402(g)(1) when aggregated with any other elective
deferrals made to any plans that are not maintained by the Affiliated Group, the
Participant may assign to this Plan any excess elective Deferral Contributions
made during a taxable year of the Participant by notifying the Administrator in
writing, on or before April 1 following the calendar year when the Excess
Deferrals are made, of the amount of the Excess Deferrals to be assigned to the
Plan.

 

  (b) Distribution of Excess Deferrals. If, after the close of a calendar year,
the Administrator determines a Participant has Excess Deferrals or if the
Administrator receives a timely claim of Excess Deferrals from the Participant,
it will distribute the Excess Deferrals no later than April 15th of the calendar
year following the calendar year in which the Excess Deferrals occurred, or if
later, the calendar year in which the Excess Deferrals were discovered.

 

  (c) Distribution of Pre-Tax Contributions and Roth Contributions. The
Participant may elect, under procedures established by the Administrator,
whether distribution of Excess Deferrals will first be made from the
Participant’s Pre-Tax Contributions, Roth Contributions or a combination of both
Pre-Tax Contributions and Roth Contributions to the extent such contributions
were made during the Plan Year in which the Excess Deferral occurred. If no
election is made, the Administrator will distribute Excess Deferrals pro rata,
based on the amount of Pre-Tax Contributions and Roth Contributions made during
the Plan Year in which the Excess Deferral occurred. A distribution of Excess
Deferrals from a Participant’s Account related to Roth Contributions will not be
treated as a Qualified Distribution.

 

  (d) Determination of Allocable Income or Loss. The Administrator will adjust
Excess Deferrals to be distributed under this Section 6.4 for income or loss up
to the end of the taxable year for which the Excess Deferrals occurred. The
Administrator may use any reasonable method for computing the income or loss
allocable to the Excess Deferrals, provided that the method does not violate
Code Section 401(a)(4) and is used consistently for allocating income or loss to
Participant Accounts and for all corrective distributions under the Plan for the
Plan Year.

 

 

Encana (USA) Retirement Plan      3/14/2014    33   



--------------------------------------------------------------------------------

6.5 ANNUAL ADDITIONS LIMITATION.

 

  (a) General Rule. The maximum Annual Additions credited to the Account of any
Participant for any Limitation Year under this Plan, when aggregated with the
Annual Additions to any other qualified defined contribution retirement plan
maintained by the Employer or any other member of the Affiliated Group, will not
exceed an amount equal to the lesser of:

 

  (1) 100% of the Participant’s Testing Compensation for the Limitation Year, or

 

  (2) $40,000, as adjusted for cost of living changes under Code Section 415.

 

  (b) Excess Annual Additions. Excess Annual Additions allocated to a
Participant’s Account will be corrected through the Employee Plans Compliance
Resolution System or such other correction method allowed by statute,
Regulations, or regulatory authorities. Excess Annual Additions may be held in
the Suspense Account.

 

  (c) Incorporation by Reference to Limitations. To the extent any provisions of
the Plan conflict with Code Section 415 or the applicable Regulations, Code
Section 415 and the applicable Regulations govern.

*  *  *  *   End of Article 6   *  *  *  *

 

 

Encana (USA) Retirement Plan      3/14/2014    34   



--------------------------------------------------------------------------------

ARTICLE 7.

DISTRIBUTION OF PLAN BENEFITS

 

7.1 DISTRIBUTION EVENTS. A Participant is eligible for a distribution upon
Disability or severance from employment with the Employer. A Participant’s
Beneficiary or estate, as applicable, is eligible for a distribution upon the
Participant’s Death. An alternate payee is eligible for a distribution upon
qualification of a domestic relations order (as if a Participant eligible for
immediate distribution).

 

7.2 AMOUNT OF DISTRIBUTION. Upon a distribution event, a Participant or the
Participant’s Beneficiary will become entitled to the vested value of the
Participant’s Account determined as of the Valuation Date coinciding with the
distribution date (or if the distribution date is not a Valuation Date, as of
the immediately preceding Valuation Date).

 

7.3 FORM OF DISTRIBUTION.

 

  (a) In General. Except as otherwise provided in Schedule C to the Plan, in
Section 7.4(a), and Section 7.3(b), the Participant’s Account determined under
Section 7.2 will be distributed to the Participant (or Beneficiary) in cash (or,
in the discretion of the Administrator, in kind) and in one of the following
forms as elected by the Participant (or Beneficiary):

 

  (1) Single Lump Sum. A single lump sum payment.

 

  (2) Installment Payments. Substantially equal payments in monthly, quarterly,
semi-annual, annual or other installments over a fixed reasonable period of
time, but not exceeding the life expectancy of the Participant or the joint life
expectancy of the Participant and the Participant’s Spouse or Beneficiary. A
Participant (or Beneficiary) who has elected to receive installment payments
may, at any time, elect to accelerate the payment of all, or any portion, of the
Participant’s unpaid vested Account.

Effective January 1, 2015, the Participant’s entire Account determined under
Section 7.2 will be distributed to the Participant (or Beneficiary) in the same
form and subject to the same conditions as described below under Section 7.3(b)
notwithstanding such Section’s explicit application to only the Participant’s
Transfer Account. Notwithstanding anything in the Plan to the contrary, with
respect to distributions from a Participant’s Account invested in the Employer
Stock Fund, the Participant may elect in the manner required by the
Administrator to receive such distribution in Employer Stock to the extent so
invested.

 

  (b)

Transfer Account. Except as otherwise provided in Section 7.4(a), a
Participant’s Transfer Account will be distributed to the Participant in the
normal form of distribution described under Section 7.3(b)(1) or, if the

 

 

Encana (USA) Retirement Plan      3/14/2014    35   



--------------------------------------------------------------------------------

  Participant makes a valid waiver election pursuant to Section 7.3(b)(3)(C),
then in one of the optional forms of benefit available under Section 7.3(b)(2).

 

  (1) Normal Form of Distribution: Qualified Joint and Survivor Annuity. The
normal form of distribution is a Qualified Joint and Survivor Annuity. The
Administrator may, in its discretion, distribute to the Participant an annuity
contract purchased on behalf of the Participant.

 

  (2) Optional Forms of Distribution. The optional forms of distribution of a
Participant’s vested Transfer Account available under the Plan are:

 

  (A) Single Lump Sum. A single lump sum payment in cash.

 

  (B) Installment Payments. Substantially equal cash payments in monthly,
quarterly, semi-annual, annual or other installments over a fixed reasonable
period of time, but not exceeding the life expectancy of the Participant or the
joint life expectancy of the Participant and the Participant’s Spouse or
Beneficiary. A Participant who has elected to receive installment payments may,
at any time, elect to accelerate the payment of all, or any portion, of the
Participant’s unpaid vested Transfer Account.

 

  (C) Qualified Optional Survivor Annuity. A Qualified Optional Survivor
Annuity, provided, that spousal consent will not be required if the Participant
elects this optional form of payment.

 

  (D) Annuity. An immediate annuity that is purchasable with the Participant’s
vested Transfer Account and provides a life annuity for the Participant or a
joint and survivor annuity payable over the joint lives of the Participant and
the Participant’s Beneficiary.

 

  (3) Distribution Election; Waiver of Qualified Joint and Survivor Annuity. A
Participant may elect to receive a distribution of his or her Transfer Account
at any time following the date the Participant separates from service with the
Employer, subject to the provisions of Section 7.4. The Participant’s election
will be irrevocable.

 

  (A)

Benefit Notice. Not earlier than 180 days before the Participant’s Annuity
Starting Date, the Administrator will provide the Participant a written
explanation of the terms and conditions of the Qualified Joint and Survivor
Annuity; the optional methods of distribution available under the Plan,
including the material features and relative values of those methods; the
Participant’s right to defer distribution of his or her Account, if any; the
Participant’s right to make, and the effect of, an election to waive the
Qualified Joint and Survivor Annuity form of benefit; the rights of the
Participant’s Spouse

 

 

Encana (USA) Retirement Plan      3/14/2014    36   



--------------------------------------------------------------------------------

  regarding the waiver election; and the Participant’s right to make, and the
effect of, a revocation of a waiver election. A Participant may elect (with any
applicable Spousal consent) to waive any requirement that the written notice be
provided at least 30 days before the Annuity Starting Date if the distribution
commences more than seven days after such notice is provided.

 

  (B) Distribution in Accordance with Participant’s Election. If a Participant
makes an election under this Section 7.3(b)(3), the Administrator will direct
the Trustee to distribute the Participant’s vested Account in accordance with
that election. The Participant will make an election in such manner as approved
by the Administrator at any time before the Trustee otherwise would distribute a
Participant’s Account in accordance with the requirements of this Article 7.

 

  (C) Waiver of Annuity. A Participant may receive a distribution of his or her
vested Account without regard to the annuity provisions if the Participant’s
election effectively waives the Qualified Joint and Survivor Annuity. A married
Participant’s waiver election is not valid unless:

 

  (i) the Participant’s Spouse (to whom the survivor annuity is payable under
the Qualified Joint and Survivor Annuity) has consented in writing to the waiver
election, the Spouse’s consent acknowledges the effect of the election, and a
notary public or the Administrator (or the Administrator’s representative)
witnesses the Spouse’s consent;

 

  (ii) the Spouse consents to the alternate form of distribution designated by
the Participant or to any change in that designated form of distribution; and

 

  (iii) the Spouse consents to the Participant’s designation of a Beneficiary
other than the Spouse or to any change in the Participant’s Beneficiary
designation.

 

  (D)

Exceptions to Spousal Consent. The Administrator may accept as valid a waiver
election which does not satisfy the spousal consent requirements if the
Administrator establishes the Participant does not have a Spouse, the
Participant’s Spouse is not able to be located, the Participant is legally
separated or has been abandoned (within the meaning of applicable state law) and
the Participant has a court order to that effect, or

 

 

Encana (USA) Retirement Plan      3/14/2014    37   



--------------------------------------------------------------------------------

  other circumstances exist under which the Secretary of the Treasury will
excuse the consent requirement.

 

  (E) Scope of Spousal Consent. The Spouse may execute a blanket consent to any
form of distribution designation made by the Participant, if the Spouse
acknowledges the right to limit that consent to a specific designation but, in
writing, waives that right.

 

  (F) Revocation of Waiver. The Spouse’s consent to a waiver of the Qualified
Joint and Survivor Annuity is irrevocable, unless the Participant revokes the
waiver election. A Participant is entitled to revoke a waiver of the Qualified
Joint and Survivor Annuity or to make a new waiver an unlimited number of times
during the election period.

 

7.4 TIMING OF DISTRIBUTION. Except as otherwise provided in Schedule C to the
Plan, the total amount that a Participant is entitled to receive under this
Article 7 will be distributed as follows:

 

  (a) Amount Does Not Exceed the Cash-Out Limit. If the Participant’s vested
Account balance as of the Participant’s severance from employment does not
exceed the Cash-Out Limit, the Administrator will direct the Trustee to
distribute the vested value directly to such Participant (or Beneficiary)
without the consent of the Participant as soon as administratively feasible
after the Participant’s severance from employment.

 

  (b)

Amount Exceeds the Cash-Out Limit. If the Participant’s vested Account balance
as of the Participant’s severance from employment exceeds the Cash-Out Limit,
the Participant (or Beneficiary) may elect to have the vested value paid to him
or her as soon as administratively feasible following the date selected by the
Participant on an Application for Benefits, but in no event later than the
Participant’s Required Distribution Date. The form of payment will be one of the
forms available under Section 7.3. Unless the Participant (or Beneficiary)
elects otherwise (or is deemed to elect to defer by a failure to elect
distribution) and subject to Section 7.6, the distribution of the Participant’s
vested Account will commence no later than the 60th day after the latest of the
close of the Plan Year in which the Participant separates from service with the
Employer, attains Normal Retirement Age, or reaches the 10th anniversary of the
year in which the Participant began participation in the Plan. However, if the
amount of the distribution cannot be ascertained by the applicable distribution
date or if it is not possible to make such distribution because the
Administrator is unable to locate the Participant (or Beneficiary) after making
reasonable efforts to do so, in accordance with Regulation
Section 1.401(a)-14(d), a payment retroactive to such distribution date may be
made no later than 60 days after the earliest date on which the

 

 

Encana (USA) Retirement Plan      3/14/2014    38   



--------------------------------------------------------------------------------

  amount of such payment can be ascertained or the date on which the Participant
is located, whichever applies.

 

7.5 NOTICE. The Administrator will provide notice to the Participant not earlier
than 180 days before the Participant’s distribution date. The notice will
explain the optional methods of distribution from the Plan, including the
material features and relative values of those methods, the Participant’s right
to defer distribution until the Participant attains the Participant’s Required
Distribution Date, the consequences of the Participant’s failure to defer and
the Participant’s right to consider whether to elect a distribution for a period
of at least 30 days. Such distribution may commence fewer than 30 days after the
benefit notice is given, provided that the Participant, after receiving the
notice, affirmatively elects a distribution.

 

7.6 REQUIRED MINIMUM DISTRIBUTIONS. Notwithstanding anything herein to the
contrary, all distributions under the Plan must be made starting no later than
the Required Distribution Date, and determined and made in accordance with the
requirements of Code Section 401(a)(9) and Regulation Sections 1.401(a)(9)-1
through 1.401(a)(9)-9, including the incidental death benefit requirement in
Code Section 401(a)(9)(G). The requirements of Code Section 401(a)(9) and the
Regulations take precedence over any inconsistent provision in the Plan.

 

7.7 DEATH BENEFITS.

 

  (a) In general. Except as otherwise provided in Section 7.7(b), the
Participant’s Account will be distributed to the Participant’s Beneficiary upon
the Participant’s Death as follows:

 

  (1) Distribution to Beneficiary. The value of the Death benefit will be
determined as of the Valuation Date coinciding with the distribution date (or if
the distribution date is not a Valuation Date, as of the immediately preceding
Valuation Date). The Participant’s Beneficiary will be entitled to receive the
benefit determined as described in Section 7.2 and in a form that would have
been available to the Participant (had he or she terminated) under Section 7.3.

 

  (2) Required Timing of Distribution. The amount to which a Beneficiary is
entitled under this Article 7 will be distributed to the Beneficiary as soon as
administratively feasible following the submission of an Application for
Benefits by the Beneficiary following the Participant’s Death, subject to the
automatic cash-out provisions of Section 7.4(a). In no event will the Death
benefit commence later than the end of the Plan Year that includes the first
anniversary of the Participant’s Death; provided, however, in the case of a
spousal Beneficiary, the distribution date may be deferred until the end of the
Plan Year in which the Participant would have attained age 70 1⁄2.
Notwithstanding the foregoing, the requirements of Section 7.6 apply.

 

 

Encana (USA) Retirement Plan      3/14/2014    39   



--------------------------------------------------------------------------------

  (b) Transfer Account. A Participant’s Transfer Account will be distributed to
the Participant’s Beneficiary upon the Participant’s Death as provided under
Sections 7.7(b)(1) or 7.7(b)(2), as applicable.

 

  (1) Unmarried Participants. If an unmarried Participant dies, the
Administrator will direct the Trustee to distribute the nonforfeitable portion
of the Participant’s Transfer Account to the Participant’s Beneficiary.

 

  (A) Account Does Not Exceed Cash-Out Limit. If the Participant’s
nonforfeitable Account does not exceed the Cash-Out Limit, the Administrator
will direct the Trustee to make a single lump sum payment to the Participant’s
Beneficiary.

 

  (B) Account Exceeds the Cash-Out Limit. If the Participant’s nonforfeitable
Account exceeds the Cash-Out limit, the Participant’s nonforfeitable Transfer
Account will be payable to the Participant’s Beneficiary in the form elected by
the Beneficiary, which form will either be a single lump sum payment or annual
installments, at the time elected by the Beneficiary but in compliance with
Section 7.6.

 

  (2) Married Participants. If a married Participant dies prior to the
Participant’s Annuity Starting Date, the Administrator will direct the Trustee
to distribute the nonforfeitable portion of the Participant’s Transfer Account
to the Participant’s Spouse in the form of a Qualified Preretirement Survivor
Annuity, unless the Participant has a valid waiver election in effect. The
Administrator may, in its discretion, distribute to the Spouse such annuity
contract purchased on behalf of the Spouse.

 

  (A) Account Does Not Exceed Cash-Out Limit. If the Participant’s
nonforfeitable Account does not exceed the Cash-Out Limit:

 

  (i) The Administrator will direct the Trustee to make a single lump sum
payment to the Participant’s Spouse, the portion of the nonforfeitable Transfer
Account that would have otherwise been payable as a Qualified Preretirement
Survivor Annuity, in lieu of the Qualified Preretirement Survivor Annuity.

 

  (ii) The Administrator will direct the Trustee to make a single lump sum
payment to the Participant’s Beneficiary of the remaining portion of the
Participant’s nonforfeitable Transfer Account.

 

  (B) Account Exceeds Cash-Out Limit. If the Participant’s nonforfeitable
Account exceeds the Cash-Out Limit:

 

 

Encana (USA) Retirement Plan      3/14/2014    40   



--------------------------------------------------------------------------------

  (i) The Participant’s Spouse will be entitled to elect to have the Trustee
commence distribution of the nonforfeitable Transfer Account in the form of a
Qualified Preretirement Survivor Annuity with respect to 50% of the
participant’s nonforfeitable Transfer Account, at any time following the date of
the Participant’s death, but not later than as required under Section 7.6. The
Spouse will be entitled to elect a single lump sum payment or annual
installments (that satisfy any minimum distribution requirements under
Section 7.6) in lieu of the Qualified Preretirement Survivor Annuity. In the
absence of an election by the Spouse, the Administrator will direct the Trustee
to distribute the Qualified Preretirement Survivor Annuity 60 days following the
close of the Plan Year in which the Participant’s death occurred.

 

  (ii) The portion of the Participant’s nonforfeitable Transfer Account not
payable to the Spouse as a Qualified Preretirement Survivor Annuity will be
payable to the Participant’s Beneficiary in the form elected by the Beneficiary,
which form will be either a single lump sum payment or annual installments, at
the time elected by the Beneficiary but in compliance with any minimum
distribution requirements under Section 7.6.

 

7.8 DETERMINATION OF BENEFICIARY. Each Participant has the right to designate a
Beneficiary in the manner prescribed for such designation by the Administrator
and in accordance with the following rules:

 

  (a) Spouse as Beneficiary; Consent. In all cases, the Participant’s
Beneficiary will be the Participant’s Spouse, unless (1) the Beneficiary is
otherwise determined pursuant to Section 7.8(d), or (2) the Participant elects
to name a different Beneficiary (or Beneficiaries) and the Participant’s Spouse
consents to such election. The Spouse’s consent must be in writing, must
acknowledge the effect of the election, must be witnessed by a Plan
representative or a notary public, and must meet one of the following
requirements:

 

  (1) the consent names a specific Beneficiary that cannot be changed without
the additional consent of the Spouse in a form meeting the requirements of this
Section 7.8;

 

  (2)

the consent specifically provides that the Participant may change the
designation of a Beneficiary without any further consent by the Spouse, and the
Spouse acknowledges in the consent that the Spouse

 

 

Encana (USA) Retirement Plan      3/14/2014    41   



--------------------------------------------------------------------------------

  is giving up the right to limit his or her consent to a specific Beneficiary;
or

 

  (3) the consent specifically provides that the Participant may change the
designation of a Beneficiary, with such change being limited to a change among
certain Beneficiaries, without any further consent by the Spouse, and the Spouse
acknowledges in the consent that the Spouse is giving up the right to limit his
or her consent to a specific Beneficiary.

 

  (b) Exceptions. A Spouse’s consent will not be required if it is established
to the satisfaction of the Administrator that the required consent cannot be
obtained because (1) the Participant does not have a Spouse; (2) the Spouse
cannot be located; or (3) other circumstances exist under which the Secretary of
the Treasury excuses the consent requirement. If the Spouse is not legally
competent to give consent, the Spouse’s legal guardian may give consent. A valid
election made by the Participant may be revoked by the Participant in the manner
required by the Administrator without the consent of the Spouse at any time. Any
new election must comply with the requirements of this Section 7.8. A consent by
a former Spouse will not be applicable to a new Spouse.

 

  (c) Presumed Designation of Beneficiary. If there is no Beneficiary
designated, no Beneficiary living at the time of a Participant’s Death, or if a
non-Spouse Beneficiary disclaims any benefit under the Plan in the manner
required by the Administrator, the Spouse is the Beneficiary. If there is no
Spouse, or if the Spouse disclaims any benefit under the Plan, the Beneficiary
is, in the following order of priority; provided, however, that with respect to
(1) and (2), such individuals are then living: (1) the Participant’s children
(including adopted children), in equal shares by right of representation (one
share for each surviving child and one share for each child who predeceases the
Participant with living descendants); (2) the Participant’s surviving parents,
in equal shares; and (3) the Participant’s estate. The Administrator’s
determination of the persons who qualify as Beneficiaries under this Plan will
be binding on all interested parties.

 

  (d) Effect of Dissolution of Marriage. Dissolution of marriage terminates the
Participant’s Beneficiary designation, or presumed designation, of the
Participant’s former Spouse as the Participant’s Beneficiary.

 

  (1)

If, prior to payment of benefits upon the Participant’s Death, documentation of
the Participant’s dissolution of marriage, as issued by a court of competent
jurisdiction, is received and accepted by the Administrator, the Participant’s
former Spouse will be deemed to have predeceased the Participant, and no heirs
or other Beneficiaries of the Participant’s former Spouse will receive benefits
as a Beneficiary,

 

 

Encana (USA) Retirement Plan      3/14/2014    42   



--------------------------------------------------------------------------------

  unless such heirs are specifically designated in the Participant’s Beneficiary
designation under the Plan.

 

  (2) Section 7.8(d)(1) will not apply if, prior to distribution of the vested
portion of the Participant’s Accounts, either of the following occurs:

 

  (A) The Participant completes a properly completed Beneficiary designation in
the manner required by the Administrator, dated after the date of the
dissolution of marriage that designates the Participant’s former Spouse as a
Beneficiary.

 

  (B) The Plan receives a Qualified Domestic Relations Order, as defined in
Section 7.10, directing that the Participant’s former Spouse be treated as the
Participant’s Spouse under the Plan.

Any such payment will be a distribution for the account of such Participant and
the Participant’s Beneficiary and will, to the extent thereof, be a complete
discharge of any liability under the Plan to the Participant’s estate or any
beneficiary. In the event of a dispute with respect to the determination of
Beneficiaries as a result of the operation of this Section 7.8(d), the
Administrator may solicit a court of competent jurisdiction for a determination
of a rightful beneficiary. If such request is made to a court, the Trustee will
retain within the Plan or transfer to the court any portion of the Participant’s
Accounts in dispute until the rendering of a final determination by the court.
The decision of the Administrator will be final and binding on all interested
parties, and the Administrator will be under no duty to investigate further the
intent of the Participant with respect to the designation of any Beneficiary.

 

  (e) Governing Designation. The Beneficiary designation that the Participant
completes and submits under the Plan will apply with respect to all Accounts
under the Plan maintained on behalf of the Participant. Each proper Beneficiary
designation effectively revokes all prior Beneficiary designations made by the
same Participant. No successor Beneficiary designations made by a Beneficiary
will be recognized under the Plan.

 

  (f) Slayers. Notwithstanding anything in the Plan to the contrary, in the
event that the death of the Participant or any Beneficiary is the result of the
criminal act involving any other Beneficiary, such Beneficiary convicted of such
criminal act will not be entitled to receive any undistributed amounts credited
to Participant’s Account.

 

7.9

ROLLOVER OF PLAN DISTRIBUTIONS. Notwithstanding any provision of the Plan to the
contrary that would limit a Distributee’s election under this Section 7.9, a
Distributee may elect to have all or any portion of an Eligible Rollover
Distribution paid directly to an Eligible Retirement Plan specified by the
Distributee. The election regarding a direct rollover will be made at the time
and in the manner prescribed by the Administrator. The Administrator may
restrict such direct

 

 

Encana (USA) Retirement Plan      3/14/2014    43   



--------------------------------------------------------------------------------

  rollovers to a minimum amount, as determined by the Administrator in a uniform
and nondiscriminatory manner. For purposes of this Section 7.9 only:

 

  (a) Distributee means a Participant, former Participant, a Beneficiary of a
Participant or former Participant, or an “alternate payee” as defined under Code
Section 414(p).

 

  (b) Eligible Rollover Distribution means any distribution of all or any
portion of the balance to the credit of the Distributee. However, an Eligible
Rollover Distribution does not include: (1) any distribution that is one of a
series of substantially equal periodic payments (not less frequently than
annually) made for the life (or life expectancy) of the Distributee or the joint
lives (or joint life expectancies) of the Distributee and the Distributee’s
Beneficiary; (2) any distribution that is one of a series of substantially equal
periodic payments (not less frequently than annually) made for a specified
period of ten years or more; (3) any distribution to the extent the distribution
is required under Code Section 401(a)(9); (4) any portion of any distribution
that is not includible in gross income, as determined without regard to the
exclusion for net unrealized appreciation of employer securities (except
relating to designated Roth contributions); (5) any amount that is distributed
on account of hardship; (6) corrective distributions; (7) Participant loans; and
(8) permissible withdrawals under Code Section 414(w).

 

  (c) Eligible Retirement Plan means: (1) an individual retirement account
described in Code Section 408(a); (2) an individual retirement annuity described
in Code Section 408(b); (3) an individual retirement plan described in Code
Section 408A (for amounts that are designated Roth contributions); (4) an
annuity plan described in Code Section 403(a); (5) a qualified trust described
in Code Section 401(a); (6) an annuity contract described in Code Section 403(b)
and (7) an eligible plan under Code Section 457(b) that is maintained by a
state, political subdivision of a state, or any agency or instrumentality of a
state or political subdivision of a state and which agrees to separately account
for amounts transferred into such plan from the Plan. For a Distributee who is a
non-Spouse Beneficiary, Eligible Retirement Plan means only an arrangement
described in item (1), (2), or (3) that is treated as an inherited IRA pursuant
to Code Section 402(c)(11). With respect to distribution of amounts that are
designated Roth contributions, an Eligible Retirement Plan means only an
otherwise permitted plan that also provides for Roth contributions and agrees to
separately account for amounts rolled over, including separately accounting for
the portion of the distribution that is includible in gross income and the
portion of the distribution that is not includible in the distribution.

 

7.10

QUALIFIED DOMESTIC RELATIONS ORDERS. All rights and benefits, including
elections, provided to a Participant in this Plan will be subject to the rights
afforded to any “alternate payee” under a “qualified domestic relations order”
(QDRO) as

 

 

Encana (USA) Retirement Plan      3/14/2014    44   



--------------------------------------------------------------------------------

  those terms are defined in Code Section 414(p), provided, however, that such
order meets the requirements of Code
Section 414(p).

 

  (a) Determination of Qualification. The Administrator will establish
reasonable written procedures to determine the qualified status of domestic
relations orders and to administer distributions made thereunder in a manner
consistent with the requirements of Code Section 414(p).

 

  (b) Immediate Distribution. Notwithstanding any provision of this Plan to the
contrary, the distribution of all or the portion of a Participant’s vested
Account that is assigned to an alternate payee under a QDRO will commence as
soon as administratively practicable after the later of the following dates:
(1) the date on which the Administrator determines that the domestic relations
order pertaining to the alternate payee is a QDRO, or (2) the date specified in
the QDRO; provided, however, that if the amount of the Participant’s vested
Account to be distributed to the alternate payee exceeds the Cash-Out Limit, the
Administrator will not, without the prior written consent of the alternate
payee, commence the distribution of the amount to be distributed to the
alternate payee prior to the Participant’s “earliest retirement age” as that
term is defined in Code Section 414(p)(4).

 

  (c) Fees or Expenses. Fees or expenses incurred by the Plan in the course of
determining whether a domestic relations order is a QDRO and in the
administration of distributions made pursuant to a QDRO will be allocated to the
Account of the Participant prior to segregation of any portion of the benefits
on behalf of the alternate payee, and will be applied proportionately to the
benefits allocated between the Participant and the alternate payee unless the
QDRO provides for a different application.

Distributions made pursuant to this Section 7.10 will completely discharge the
Plan of its obligations with respect to the Participant and each alternate payee
to the extent of any such distributions.

*  *  *  *   End of Article 7   *  *  *  *

 

 

Encana (USA) Retirement Plan      3/14/2014    45   



--------------------------------------------------------------------------------

ARTICLE 8.

LOANS; HARDSHIP AND IN-SERVICE WITHDRAWALS

 

8.1 PARTICIPANT LOANS. The Administrator may adopt a loan policy pursuant to
which a Participant may request a loan and the Trustee may make such a loan. Any
loan policy must comply with the loan provisions of Code Sections 72(p) and
4975(d)(1). Loans are not available from the Transfer Account.

 

8.2 IN-SERVICE WITHDRAWALS. Except as otherwise provided in Schedule C, a
Participant may request an in-service withdrawal as provided in this
Section 8.2. A Participant’s request for an in-service withdrawal must be filed
in the manner required by the Administrator. The Administrator will thereafter
notify the Trustee of the total dollar amount to be withdrawn, and the Trustee
will disburse the withdrawn amount, less any required tax withholding amount,
directly to the Participant as soon as administratively feasible following
receipt of such notice.

 

  (a) Age 59 1⁄2 Withdrawal. In accordance with the administrative rules and
procedures as will be adopted by the Administrator, a Participant who has
attained age 59 1⁄2 and who is then employed by the Employer is permitted to
withdraw all or a portion of the Participant’s vested Account (other than the
Participant’s Transfer Account).

 

  (b) Withdrawal from Rollover Account. In accordance with the administrative
rules and procedures as will be adopted by the Administrator, a Participant who
is employed by the Employer is permitted to withdraw all or a portion of the
Participant’s Rollover Account.

 

  (c) Transfer Account. Notwithstanding Section 8.2(a), a Participant may only
take an in-service withdrawal of his or her Transfer Account if the Participant
has attained Normal Retirement Age. In accordance with the administrative rules
and procedures as will be adopted by the Administrator, a Participant who has
attained Normal Retirement Age and who is then employed by the Employer is
permitted to withdraw all or a portion of the Participant’s vested Transfer
Account.

 

 

Encana (USA) Retirement Plan      3/14/2014    46   



--------------------------------------------------------------------------------

8.3 HARDSHIP WITHDRAWALS. In accordance with the limitations of this Section 8.3
and such other rules and restrictions imposed by the Administrator, prior to a
Participant’s attainment of age 59 1⁄2, a Participant will be permitted to
withdraw for reasons of hardship all or a portion of the Participant’s
previously undistributed Deferral Account (other than the portion of the Account
attributable to earnings on Deferral Contributions credited after December 31,
1988 or the portion of the Account used as security for a Plan loan) if the
withdrawal is made on account of an immediate and heavy financial need of the
Participant and the distribution is necessary to satisfy that financial need.
The Administrator will direct the Trustee to make the hardship distribution as
soon as administratively practicable after the Participant makes a valid request
for the hardship withdrawal in the manner required by the Administrator.

 

  (a) Immediate and Heavy Financial Need. A distribution will be deemed to be
necessary to satisfy the immediate and heavy financial need of the Participant
only if the distribution is made on account of any one of the following:

 

  (1) expenses for medical care, or to obtain such medical care, for the
Participant, the Participant’s Spouse, the Participant’s dependents (as defined
in Code Section 152, without regard to Code Sections 152(b)(1), (b)(2) and
(d)(1)(B)), or the Participant’s Beneficiary that would be deductible under Code
Section 213(d) (determined without regard to whether the expenses exceed 7.5% of
adjusted gross income);

 

  (2) payments for tuition, related educational fees and room and board
expenses, for the next 12 months of post-secondary education for the
Participant, the Participant’s Spouse, children, dependents (as defined in Code
Section 152, without regard to Code Sections 152(b)(1), (b)(2) and (d)(1)(B)),
or Beneficiary;

 

  (3) costs directly related to the purchase (excluding mortgage payments) of a
principal residence for the Participant;

 

  (4) payments needed to prevent either the eviction of the Participant from the
Participant’s principal residence or the foreclosure on the mortgage of the
Participant’s principal residence;

 

  (5) payments for burial or funeral expenses of the Participant’s deceased
parent, Spouse, children, dependents (as defined in Code Section 152, without
regard to Code Section 152(d)(1)(B)), or Beneficiary;

 

  (6) expenses for the repair of damage to the Participant’s principal residence
that would qualify for the casualty deduction under Code Section 165 (determined
without regard to whether the loss exceeds 10% of adjusted gross income); or

 

 

Encana (USA) Retirement Plan      3/14/2014    47   



--------------------------------------------------------------------------------

  (7) such other reasons as deemed by the Regulations to satisfy an immediate
and heavy financial need of the Participant under the “safe harbor” standard.

 

  (b) Satisfaction of Need. Any hardship withdrawal from the Plan will be deemed
to meet the requirement that the distribution is necessary to satisfy that
financial need if:

 

  (1) the amount of the hardship withdrawal does not exceed the amount of the
immediate and heavy financial need of the Participant (including any amounts
necessary to pay any federal, state or local income taxes or penalties
reasonably anticipated to result from the distribution);

 

  (2) the Participant obtains all distributions (other than the hardship
withdrawal) and all nontaxable loans available under all plans of the Employer
before receiving a hardship withdrawal; and

 

  (3) the Participant’s Deferral Contributions and any other employee
contributions to all deferred compensation plans of the Employer are suspended
for six months following the date the Participant receives the hardship
withdrawal and requires an affirmative Participant election in order to be
reinstated thereafter.

*  *  *  *   End of Article 8   *  *  *  *

 

 

Encana (USA) Retirement Plan      3/14/2014    48   



--------------------------------------------------------------------------------

ARTICLE 9.

APPLICATION FOR BENEFITS

 

9.1 APPLYING FOR BENEFITS. A Participant may request a distribution by
submitting a properly completed Application for Benefits. The Administrator will
establish such additional rules and procedures that it determines to be
necessary or appropriate for the proper payment of Plan benefits.

 

9.2 DENIAL OF BENEFITS. The following claims procedures are generally applicable
to claims filed under the Plan. To the extent required by law and to the extent
the Administrator is ruling on a claim for benefits on account of a Disability,
the Plan will follow, with respect to that claim, claims procedures required by
law for plans providing disability benefits.

 

  (a) General Procedures.

 

  (1) Filing a Claim. All claims must be filed in writing by the Participant,
Beneficiary or the authorized representative of the claimant (any of these, the
“claimant”) by completing the procedures that the Administrator requires. The
procedures will be reasonable and may include the completion of forms and the
submission of documents and additional information. For purposes of this
Section 9.2, a request for a Plan loan or an in-service withdrawal will be
considered a claim.

 

  (2) Review of Claim. The Administrator will review all materials and decide
whether to approve or deny the claim. If a claim is denied in whole or in part,
the Administrator will provide written notice of denial to the claimant within a
reasonable period of time no later than 90 days after the Administrator receives
the claim, unless special circumstances require an extension of time for
processing the claim. If an extension is required, the Administrator will notify
the claimant in writing before the end of the 90-day period and indicate the
special circumstances requiring an extension of time and the date by which the
Administrator expects to render a decision on the claim. The extension will not
exceed an additional 90 days. The notice of denial must be written in a manner
calculated to be understood by the claimant and must include the following:

 

  (A) the specific reason(s) for the adverse determination;

 

  (B) specific references to pertinent Plan provisions on which the adverse
determination is based;

 

  (C) a description of any additional material or information necessary for the
claimant to perfect his or her claim and the reason why such material or
information is necessary; and

 

 

Encana (USA) Retirement Plan      3/14/2014    49   



--------------------------------------------------------------------------------

  (D) a description of the Plan’s review procedures and time limits applicable
to such procedures, including a statement of the claimant’s right to bring a
civil action under ERISA Section 502(a) following an adverse determination on
review.

 

  (3) Appeal Process. If the claimant wishes a review of the denied claim, the
claimant will be provided, upon request and free of charge, reasonable access
to, and copies of, all documents, records and other information relevant to the
claimant’s claim for benefits. The claimant may submit to the Administrator in
writing any issues, documents, records, comments or other information the
claimant may have regarding his or her claim for benefits under the Plan. Such
request for an appeal must be made by the claimant in writing within 60 days
after receipt of notice that the claim has been denied by the Administrator.

 

       A document, record or other information will be considered “relevant” to
a claim if such document, record or other information (A) was relied upon in
making the benefit determination, (B) was submitted, considered or generated in
the course of making the benefit determination, without regard to whether such
document, record or other information was relied upon in making the benefit
determination, or (C) demonstrates compliance with the administrative processes
and safeguards required pursuant to ensure and to verify that benefit claim
determinations are made in accordance with the Plan and that, where appropriate,
the Plan provisions have been applied consistently with respect to similarly
situated claimants.

 

  (4) Review of Appeal. The Administrator will make its decision on review
solely on the basis of the written record, including documents and written
materials submitted by the claimant. The Administrator will make a decision on
the review within a reasonable period of time, not later than 60 days after the
Administrator receives the claimant’s written request for review unless special
circumstances require additional time for review of the claim. If an extension
is required, the Administrator will notify the claimant in writing before the
end of the 60-day period and indicate the special circumstances requiring an
extension of time and the date by which the Administrator expects to render a
decision on the claim. The extension will not exceed an additional 60 days. The
decision on review will be written in a manner calculated to be understood by
the claimant. If the claim is denied, the written notice will include the
following:

 

  (A) the specific reason(s) for the adverse determination;

 

  (B) specific references to pertinent Plan provisions on which the adverse
determination is based;

 

 

Encana (USA) Retirement Plan      3/14/2014    50   



--------------------------------------------------------------------------------

  (C) a statement that the claimant will be entitled, upon request and free of
charge, reasonable access to, and copies of, all documents, records and other
information relevant to the claimant’s claim for benefits (as “relevant” is
defined in this Section 9.2); and

 

  (D) a statement of the claimant’s right to bring a civil action under ERISA
Section 502(a).

 

  (b) Administrator’s Full Discretion. The Administrator and its designated
claims administrator and appeals administrator, if any, have full discretion and
power to decide all claims and reviews of denied claims, including determining
eligibility, status and the rights of all individuals under the Plan and
construing any and all terms of the Plan. Following the approval of a claim for
benefits, the Administrator has the authority to construe and administer the
Plan in a manner that is consistent with the payment of benefits in accordance
with the approved claim.

 

  (c) Electronic Notification. Any notification from the Administrator, claims
administrator or appeals administrator to the claimant under this Section 9.2
may be made electronically, provided that such notification complies with
Department of Labor Regulation Sections 2520.104b-1(c)(1)(i), (iii), and (iv).

 

9.3 EXHAUSTION OF REMEDIES; LIMITATION OF ACTIONS. In the event of any dispute
over benefits under this Plan, all remedies available to the disputing
individual under this Article 9 must be exhausted before legal recourse of any
type is sought. No legal action at law or in equity may be filed against the
Plan, the Sponsor, any Participating Employer, the Administrator or its delegate
relating to any dispute over benefits under this Plan more than 180 days after
the date of the Administrator’s (or its delegate’s) final determination under
the claims review process described in this Article 9.

*  *  *  *   End of Article 9   *  *  *  *

 

 

Encana (USA) Retirement Plan      3/14/2014    51   



--------------------------------------------------------------------------------

ARTICLE 10.

ADMINISTRATION OF THE PLAN

 

10.1 ADMINISTRATOR. The Administrator will supervise and administer the
operation of this Plan and has all powers necessary to accomplish that purpose,
including the power to make rules and regulations pertaining to the
administration of this Plan. The Sponsor has designated the U.S. Benefit Plans
Administration Committee (the “Committee”) to act as the Administrator. Any
member of the Committee may resign by delivering written notice to the Sponsor.
Until such time as the Sponsor has appointed the members of the Committee, or in
the event that all Committee members have resigned, the Sponsor will serve as
the Administrator. An Employee will be deemed to have resigned as Administrator
or as a member of the Administrator upon separation from service with the
Employer. Vacancies due to resignation, death, removal, or other causes will be
filled by the Sponsor. The Sponsor is entitled to remove the Administrator at
any time, with or without cause.

 

10.2 ORGANIZATION AND PROCEDURES. The Committee is established and organized in
accordance with its mandate or charter and must follow such procedures as
outlined in the mandate or charter.

 

10.3 POWERS AND DUTIES. The Committee administers the Plan in accordance with
its terms, and has all powers necessary to carry out the provisions of the Plan
not otherwise reserved to the Sponsor or the Trustee. Not in limitation, but in
amplification of the powers and duties specified in this Plan, and in accordance
with its mandate or charter, the Committee has the power and duty, in the
Committee’s full and complete discretion, to:

 

  (a) Appoint subcommittees with such powers, whether discretionary or
otherwise, as the Committee determines, consistent with the terms of the Plan.

 

  (b) Authorize or delegate its authority to one or more members of the
Committee, an employee or any agent to execute or delivery any instrument or
make any payment on behalf of the Committee.

 

  (c)

Interpret the provisions of the Plan in the Committee’s total and complete
discretion. The Committee will be the sole judge of the standard of proof
required in any case and the application and interpretation of the Plan, and
decisions of the Committee are final and binding on all parties. All questions
or controversies of whatsoever character arising in any manner or between any
parties or persons in connection with the Plan or its operation, whether as to
any claim or appeal for benefits as to the construction of the language of the
Plan or any rules and regulations adopted by the Committee, or as to any
writing, decision, instrument or account in connection with the operation of the
Plan, will be submitted to the Committee for decision. Any decision by the
Committee on appeal of a denied claim is binding on all persons dealing with the
Plan or claiming any benefit hereunder, except to the extent

 

 

Encana (USA) Retirement Plan      3/14/2014    52   



--------------------------------------------------------------------------------

  such decision may be determined to be arbitrary or capricious by a court
having jurisdiction over such matter.

 

  (d) Develop and maintain an investment policy for the purposes of the
following: defining and assigning the responsibilities of all involved parties;
establishing and communicating to all involved parties the objectives for
establishing an investment program suitable to the long-term goals and
investment objectives of the Plan; formulating policies for selecting investment
management and investment accounts within the investment program; and
establishing objectives for prudently monitoring and evaluating the performance
of the investment program.

 

  (e) Adopt and enforce the rules and procedures and to designate the manner for
Participants to make elections, all as are necessary for the operation and
administration of the Plan and consistent with its provisions. When designating
procedures, the Committee will consider all of the substantive legal
requirements, such as requirements that an election be “in writing,” and will
designate procedures reasonably calculated to satisfy such requirements.
(f) Determine all questions relating to eligibility, benefits and other rights
of employees, Participants and beneficiaries under the Plan.

 

  (g) Keep all records necessary for the operation and administration of the
Plan, to the extent such records are not kept by the Trustee, or to require its
delegates or designates to keep records with respect to the authorities and
responsibilities delegated to such.

 

  (h) To cause the Plan to be in compliance with all reporting and disclosure
obligations under Part 1 of Title I of ERISA.

 

  (i) To perform due diligence as necessary and appropriate with respect to
transactions involving the Plan.

 

  (j) To appoint one or more persons or entities to be investment managers (as
defined in Section 3(3)) of ERISA) with respect to part or all of the Trust
Fund, by notifying the Trustee in writing of the appointment of any such
investment manager and of the part of the Trust Fund which the investment
manager will manage, and to remove an investment manager at any time, for any
reason, by written notice to the investment manager and the Trustee.

 

  (k) Delegate or employ agents, advisers and counsel (who may also be persons
employed by the Employer), direct them to exercise the powers of the Committee
and monitor their continued performance and, as the Committee deems appropriate,
terminate the services of such agents, advisers and counsel.

 

10.4

CONSULTATION WITH AGENTS. The Administrator has the right to employ such agents,
clerical, accounting and other services, and such lawyers and accountants as

 

 

Encana (USA) Retirement Plan      3/14/2014    53   



--------------------------------------------------------------------------------

  may be necessary for the purpose of administering the Plan. The Administrator
has the right to employ the Trustee to perform recordkeeping and such other
services on behalf of the Plan. Such costs may be paid for out of the assets of
the Plan and will in such case constitute an operating expense of the Plan.

 

10.5 FINALITY OF ACTION. All acts and determinations of the Administrator are
binding and conclusive upon Participants, Beneficiaries, Employees, and the
Trustee. The Employer may deem its records conclusively to be correct as to the
matters reflected therein with respect to information furnished by an Employee.

 

10.6 INDEMNIFICATION. To the extent permitted by ERISA, the Employer agrees to
indemnify and defend to the fullest extent permitted by law all persons who are,
were, or may be employees of the Employer or members of the Committee, subject
to the provisions of the Committee’s mandate or charter and any separate
applicable indemnification agreement.

 

10.7 PAYMENT OF PLAN EXPENSES.

 

  (a) General Rule. No employee will be compensated for services performed in
connection with the administration of the Plan. However, all reasonable expenses
of employees incurred in connection with the administration of the Plan will be
paid from the Trust Fund unless otherwise paid by the Employer. Until otherwise
paid, the Trust Fund will at all times be liable for the payment of all
administrative expenses, and the election of the Employer to pay any such
expense will not be construed as creating any such liability on the part of the
Employer.

 

  (b) Charges to Participant Accounts. The Administrator may, except as
prohibited by applicable law, charge a Participant’s Account for any reasonable
Plan expenses directly related to that Account, including, but not limited to
the following categories of fees or expenses: distribution, loan, acceptance of
rollover, QDRO, “lost participant” search, account maintenance, brokerage
accounts investment management and benefit calculations. The Administrator may
charge a Participant’s Account for the reasonable expenses incurred in
connection with the maintenance of or a distribution from that Account even if
the charging of such expenses would result in the elimination of the
Participant’s Account or in the Participant’s not receiving an actual
distribution. However, if the actual Account expenses exceed the Participant’s
Account balance, the Administrator will not charge the Participant outside of
the Plan for such excess expenses. The Administrator may charge reasonable Plan
expenses to the Accounts of Participants who are no longer employed with the
Employer, even if the Administrator does not charge Plan expenses to the
Accounts of Participants who are currently employed with the Employer, provided
it is done in a uniform and nondiscriminatory manner.

*  *  *  *   End of Article 10   *  *  *  *

 

 

Encana (USA) Retirement Plan      3/14/2014    54   



--------------------------------------------------------------------------------

ARTICLE 11.

THE TRUST FUND

 

11.1 THE TRUSTEE. The Sponsor will select a Trustee to hold, invest and
distribute any assets of the Plan which are held in the Trust Fund in accordance
with the terms of the Trust Agreement which will be executed by the Sponsor and
the Trustee under such terms and conditions, not in contravention of the
provisions of this Plan, as the Sponsor and Trustee may elect. The fiduciary
responsibilities of the Trustee will be as set forth in the Trust Agreement
entered into by and between the Sponsor and the Trustee. The Sponsor from time
to time may change the Trustee and the Trust Agreement, provided that no
amendment which affects the duties or responsibilities of the Trustee will be
effective without the consent of the Trustee.

 

11.2 THE TRUST FUND. The Trust Fund will be used only to pay benefits as
provided in the Plan and such other payments as directed by the Administrator.
All reasonable and necessary expenses incurred in the administration of the Plan
and Trust Fund will be paid from the Trust Fund to the extent that such costs
and expenses are not paid by the Employer.

 

11.3 REVERSION OF ASSETS. Except as provided by the terms of this Section 11.3,
no assets of the Trust Fund will ever revert to, or be used or enjoyed by, the
Employer or any successor of the Employer, nor will any such funds or assets
ever be used other than for the benefit of Participants or Beneficiaries.
Exceptions are as follows:

 

  (a) Mistake of Fact. In the event the Administrator determines that the
Employer has contributed any amount under Article 3 to the Trustee by mistake of
fact, the Administrator will direct the Trustee in writing to return to the
Employer, within one year after the payment of the contribution, the lesser of
the amount actually contributed by such mistake of fact or its then current
value.

 

  (b) Deductibility. All contributions hereunder are made on the condition that
they are deductible under Code Section 404. If the Internal Revenue Service
determines that any portion of the Employer’s contributions under Article 3 for
a Plan Year is not deductible, to the extent that the deduction is disallowed,
the Administrator will direct the Trustee to return the lesser of such amount or
its then current value to the Employer within one year following the
disallowance of the deduction.

 

  (c) Termination. Upon termination of the Plan after satisfaction of all fixed
and contingent liabilities or obligations to persons entitled to benefits upon
termination of the Plan, any fund or property remaining in the Trust Fund will
revert to the Employer, provided such reversion does not contravene any
provision of law.

*  *  *  *   End of Article 11   *  *  *  *

 

 

Encana (USA) Retirement Plan      3/14/2014    55   



--------------------------------------------------------------------------------

ARTICLE 12.

PLAN FIDUCIARIES

 

12.1 FIDUCIARIES. The named fiduciary with respect to the Plan and Trust
Agreement will be the Administrator. The Trustee will be a Plan fiduciary with
respect to the Plan and Trust Agreement to the extent the Trustee exercises
discretionary authority, responsibility or control with respect to management of
the Plan or Plan assets or administration of the Plan. Any Investment Manager
will be a Plan fiduciary with respect to the Plan and Trust Agreement, but will
not be a named fiduciary. The fiduciaries of this Plan and Trust Agreement will
have only those powers, duties, responsibilities and obligations as are
specifically provided for by the Plan and Trust Agreement.

 

12.2 FIDUCIARY RESPONSIBILITIES.

 

  (a) Administrator. The Administrator has responsibility and authority to
control the operation and administration of the Plan and as further set forth in
Article 12.

 

  (b) Trustee. The Trustee will hold the assets of the Trust Fund in trust and
will be responsible for all functions specifically assigned to it by the Plan
and Trust Agreement. The Trustee has exclusive responsibility for the management
and control of that portion, if any, of the Trust Fund which is not made subject
to the management and control of an Investment Manager, a Participant or the
Administrator. The Trustee has no other responsibilities unless otherwise
provided in the Trust Agreement. To the extent that the Trust Fund or any
portion thereof is subject to the management and control of an Investment
Manager or the Administrator, the Trustee (1) will not have exclusive management
and control over the Trust Fund, (2) will not invest or otherwise manage and
control that portion of the Trust Fund, and (3) will take investment action only
upon the instructions of such Investment Manager or the Administrator properly
given as herein provided. Purchase and sale orders may be placed by such
Investment Manager directly with brokers and dealers without the intervention of
the Trustee and, in such event, the Trustee’s sole obligation will be to make
payment for purchased securities and deliver those that have been sold when
advised of the transaction. The Trustee has no liability to any person for any
action taken or omitted in accordance with any directions given by such
Investment Manager herein, or for the failure of such Investment Manager to give
such directions.

 

  (c) Sponsor. The Sponsor will be responsible for all functions assigned or
reserved to it under the Plan and Trust Agreement. Any authority so assigned or
reserved to the Sponsor will be exercised by resolution of its duly authorized
governing body, and will become effective with respect to the Trustee only with
its consent and upon written notice to the Trustee. By way of illustration, and
not by limitation, the Sponsor will have authority and

 

 

Encana (USA) Retirement Plan      3/14/2014    56   



--------------------------------------------------------------------------------

  responsibility for (1) the designation of named fiduciaries, (2) the
appointment, removal and replacement of the Trustee, and (3) the exercise of all
fiduciary functions provided in the Plan and Trust Agreement or necessary to the
operation of the Plan, except such functions as are assigned to other named
fiduciaries or to an Investment Manager. Not as Plan fiduciary, but rather as
“settlor” of the Plan, by way of illustration, and not by limitation, the
Sponsor will have authority and responsibility for the design of the Plan, the
qualification under applicable law of the Plan and Trust Agreement, and any
amendments thereto, and the funding of the Plan with respect to its Employees.

This Section 12.2 is intended to allocate to each fiduciary the individual
responsibility for the prudent execution of the functions assigned to it, and
none of such responsibilities or any other responsibilities will be shared by
two or more of such fiduciaries unless such sharing is provided by a specific
provision of the Plan and Trust Agreement. Whenever one fiduciary is required to
follow the directions of another fiduciary, the two fiduciaries will not be
deemed to have been assigned a shared responsibility, but the responsibility of
the fiduciary giving the directions will be deemed the fiduciary’s sole
responsibility, and the responsibility of the fiduciary receiving those
directions will be to follow them insofar as such instructions are on their face
proper under applicable law. A fiduciary may employ one or more persons to
render advice concerning responsibility such fiduciary has been allocated under
the Plan and Trust Agreement. To the extent that fiduciary responsibilities are
so allocated to an Investment Manager, such responsibilities are so allocated
solely to such Investment Manager alone, to be exercised by such Investment
Manager alone and not in conjunction with any fiduciary, and the Trustee is
under no obligation to manage any asset of the Trust Fund that is subject to the
management of such Investment Manager.

 

12.3 INVESTMENT MANAGERS. The Administrator may appoint a qualified Investment
Manager to manage any portion or all of the assets of the Trust Fund. For the
purpose of this Plan and Trust Agreement, a qualified Investment Manager means
an individual, firm or corporation that has been so appointed to serve as
Investment Manager hereunder and that is and has acknowledged in writing that it
is (a) a fiduciary with respect to the Plan, (b) bonded as required by ERISA,
and (c) is registered as an investment adviser under the Investment Advisers Act
of 1940, but excluding any investment adviser described in ERISA
Section 3(38)(B)(ii), or an investment adviser described in ERISA
Section 3(38)(B)(ii), or a bank as defined in the Investment Advisers Act of
1940, or an insurance company qualified to manage or dispose of assets of
pension plans and licensed to conduct business in more than one state. Any
Investment Manager so appointed will have sole responsibility for the investment
of the portion of the Trust Fund to be managed and controlled by such Investment
Manager.

*  *  *  *   End of Article 12   *  *  *  *

 

 

Encana (USA) Retirement Plan      3/14/2014    57   



--------------------------------------------------------------------------------

ARTICLE 13.

AMENDMENT, TERMINATION AND MERGER

 

13.1 PLAN AMENDMENT.

 

  (a) Power to Amend. The Sponsor may amend the Plan at any time and from time
to time. In addition, the Committee may amend the Plan at any time and from time
to time if such amendment is for any necessary or appropriate clerical changes
to Plan documentation, or to add new Participating Employers to the Plan under
Section 15.4. The attached Schedules to the Plan may be updated without formal
amendment. Any amendment may be made retroactively effective to the extent
permitted by applicable law.

 

  (b) Limitation to Scope of Amendments. Except to the extent required to
qualify this Plan and the Trust Agreement under Code Sections 401(a) and 501, or
as a condition of continued qualification thereunder, no amendment will be made
which would have any of the following effects:

 

  (1) deprive any Participant or Beneficiary of the right to receive any
benefits attributable to service before the amendment to which such individual
may be entitled; or

 

  (2) except as provided in Article 11, permit any part of the Trust Fund to
revert to the Employer or permit any part of the Trust Fund, other than such
part as may be required to pay taxes or administration expenses, to be used for
or diverted for any purpose other than the exclusive benefit of Participants or
their Beneficiaries.

 

13.2 VESTING AMENDMENTS. In the event the Sponsor adopts an amendment changing
the vesting schedule described in the Plan, or any other amendment that directly
or indirectly affects the computation of a Participant’s vested Account, any
Participant who has completed at least three Years of Service may elect to have
the Participant’s vested Account determined in accordance with the vesting
schedule in effect immediately prior to the effective date of the amendment.
Notwithstanding the preceding sentence, no election need be provided for any
Participant whose vested Account under the Plan, as amended, at any time cannot
be less than such Account determined without regard to such amendment. Such
election must be in writing and be filed with the Administrator by the latest of
(a) 60 days after the amendment is adopted, (b) 60 days after the amendment
becomes effective, or (c) 60 days after written notice of the amendment is
issued to the Participant by the Administrator. The Participant must have
completed the required three Years of Service by the latest date on which an
election may be filed hereunder. Notwithstanding anything in the Plan to the
contrary, the vested portion of a Participant’s Accounts will be at least equal
to the portion the Participant would have been entitled had the Participant
ceased to be an Employee immediately prior to the date such amendment is adopted
or the effective date of such amendment, whichever is later.

 

 

Encana (USA) Retirement Plan      3/14/2014    58   



--------------------------------------------------------------------------------

13.3 PLAN TERMINATION.

 

  (a) Sponsor Rights. Although the Sponsor expects to continue the Plan and the
contributions to the Trust Fund indefinitely, the Sponsor may terminate the Plan
and all further contributions to the Trust Fund for any reason and at any time.

 

  (b) No Liability for Future Contributions. Although each contributing Employer
expects to continue the Plan and the contributions to the Trust Fund
indefinitely, the Employer may, with respect to its Employees, terminate the
Plan and all further contributions to the Trust Fund for any reason and at any
time. The liability of the Employer to contribute to the Trust Fund will
automatically terminate upon its being legally dissolved. Any such termination
of the Plan by a contributing Employer will not affect the continuation of the
Plan by any other contributing Employer.

 

  (c) Partial Termination, Vesting. In the event of the partial termination of
the Plan, the rights of each Participant affected by such termination to the
amounts credited to the Participant’s Account as of the date of such termination
will be vested. Such amounts will be distributed in accordance with the
provisions of this Plan.

 

  (d) Trust Fund, Vesting and Distribution. Upon the termination of the Plan or
the complete discontinuance of contributions to the Trust Fund, the
Administrator will notify the Trustee of such event in writing. The Trust Fund
will continue until all funds are distributed in accordance with the terms of
the Plan. All provisions of the Plan and Trust Agreement will remain in force,
other than the provisions relating to Employer contributions, until all funds
are distributed from the Trust Fund. Each affected Participant will be fully
vested in the Participant’s Account as of the date of such termination or
discontinuance. Anything herein to the contrary notwithstanding, the Trustee and
the Administrator may, at any time after the Plan has been completely
terminated, terminate the Trust Fund. Upon termination of the Trust Fund, the
amount credited to the Account of each Participant and Beneficiary will be
distributed to the individual absolutely and free of trust or transferred to
another plan maintained by the Employer’s Affiliated Group.

 

  (e) Allocation of Suspense Account. Any funds held in the Suspense Account at
the time of the termination of the Plan or discontinuance of contributions will
be allocated among the Participants for whom an Account is being held in the
manner set forth in Section 5.3 to the extent such allocation does not exceed
the limits of Article 6.

 

  (f)

Trustee Fees. The Trustee’s fees and expenses of administering the Trust Fund
and other expenses incident to the termination and distribution of the Trust
Fund incurred after the termination of this Plan and the Trust

 

 

Encana (USA) Retirement Plan      3/14/2014    59   



--------------------------------------------------------------------------------

  Agreement will be paid from the Trust Fund unless otherwise paid by the
Employer. Until otherwise paid, the Trust Fund will at all times remain solely
liable for the payment of all fees and expenses incident to the termination.

 

13.4 PLAN MERGER OR TRANSFER OF ASSETS.

 

  (a) Transfer of Assets. This Plan will not be merged into, or consolidated
with, nor will any assets or liabilities be transferred to, any pension or
retirement plan under circumstances resulting in a transfer of assets or
liabilities from this Plan to any other plan unless immediately after any such
merger, consolidation or transfer each Participant would (if the Plan then
terminated) receive a benefit after the merger, consolidation or transfer that
would be equal to or greater than the benefit the Participant would have been
entitled to receive immediately before such merger, consolidation or transfer
(if the Plan had then terminated). Subject to the foregoing and the applicable
requirements of Code Section 411(d)(6), the Administrator may, in its
discretion, direct the Trustee to (1) transfer all or a specified portion of the
Trust Fund to any other trust forming part of another qualified plan, or
(2) accept a transfer to the Trust Fund of all or a specified portion of the
assets of a trust forming part of another qualified plan. Any transfer of assets
to another trust will be in complete satisfaction of all liabilities relating to
the amounts so transferred.

 

  (b) Distributions. Subject to an election by the Administrator to transfer the
Accounts of any affected Participant to another trust forming part of a
qualified plan as provided in Section 13.4(a), the Administrator may, in its
discretion, permit in a uniform and nondiscriminatory manner the Accounts of
affected Participants to be distributed, with the Participant’s consent as
provided in Article 7, in a lump sum in connection with a corporate transaction
that results in the Participant’s “severance from employment” as permitted in
accordance with Code Section 401(k).

*  *  *  *   End of Article 13   *  *  *  *

 

 

Encana (USA) Retirement Plan      3/14/2014    60   



--------------------------------------------------------------------------------

ARTICLE 14.

TOP HEAVY PROVISIONS

 

14.1 TOP-HEAVY DEFINITIONS. For purposes of this Article 14, the following terms
have the following meanings.

 

  (a) Determination Date means the last day of the preceding Plan Year or, in
the case of the first Plan Year, the last day of such Plan Year.

 

  (b) Key Employee means any Participant who, at any time during the Plan Year,
has been (1) an officer of the Employer having Testing Compensation greater than
50% of the amount in effect under Code Section 415(b)(1)(A); (2) a 5% owner of
the Employer; or (3) a 1% owner of the Employer having Testing Compensation from
the Employer of more than $150,000 without application of the Code
Section 401(a)(17) limitation. The determination of who is a Key Employee will
be made in accordance with Code Section 416(i)(1) and related Regulations. No
more than 50 Employees, or, if lesser, the greater of three Employees or 10% of
the Employees, will be treated as officers.

 

  (c) Non-Key Employee means any Participant who is an Employee on the last day
of the Plan Year and who is not a Key Employee, regardless of the Hours of
Service or Compensation earned by such Employee during the Plan Year.

 

  (d) Permissive Aggregation Group means the Required Aggregation Group combined
with any other plan maintained by the Employer, provided that the resulting
combination group would continue to satisfy the requirements of Code Sections
401(a)(4) and 410 once such other plan is taken into account. The Administrator
will determine which plan or plans maintained by the Employer will be taken into
account in determining the Permissive Aggregation Group.

 

  (e) Required Aggregation Group means (1) each plan of the Employer in which a
Key Employee is a participant, and (2) each other plan of the Employer that
enables any plan described in clause (1) to meet the requirements of Code
Section 401(a)(4) or 410.

 

14.2 DETERMINATION OF TOP-HEAVY STATUS.

 

  (a) Top-Heavy Plan Determination. This Plan will be deemed to be a “Top-Heavy
Plan” within the meaning of Code Section 416(g) if, as of the Determination
Date, the top-heavy determination percentage determined under Section 14.2(b)
exceeds 60%. This Plan will not be considered a Top-Heavy Plan for any Plan Year
in which the Plan is part of a Required or Permissive Aggregation Group that is
not a Top-Heavy Plan.

 

  (b)

Top-Heavy Determination Percentage. The top-heavy determination percentage will
be derived as of the Determination Date by dividing (1) the sum of the Accounts
of Key Employees under this Plan (plus the aggregate

 

 

Encana (USA) Retirement Plan      3/14/2014    61   



--------------------------------------------------------------------------------

  present value of cumulative accrued benefits for Key Employees under a defined
contribution or defined benefit plan that is part of a Required or Permissive
Aggregation Group) by (2) a similar sum determined for all Eligible Employees.
For purposes of determining the Account of any Employee (or the present value of
the cumulative accrued benefit for any Employee in a defined contribution or
defined benefit plan), such Accounts or present value will be increased by the
aggregate distributions made with respect to the Employee under the Plan and any
plan aggregated with the Plan under Code Section 416(g)(2) during the one-year
period ending on the Determination Date. The preceding sentence will also apply
to distributions under a terminated plan that, had it not been terminated, would
have been aggregated with the Plan under Code Section 416(g)(2)(A)(i). In the
case of a distribution made for a reason other than separation from service,
Death or Disability, this provision will be applied by substituting “five-year
period” for “one-year period.”

 

  (c) Look-Back Period. If any Employee is a Non-Key Employee for any Plan Year,
but was a Key Employee for any prior Plan Year, such Employee’s Accounts (and
the present value of the cumulative accrued benefit for any such Employee in a
defined contribution or defined benefit plan) will not be taken into account for
purposes of determining whether this Plan is a Top-Heavy Plan. If an Employee
has not performed any services for the Employer at any time during the one-year
period ending on the Determination Date, such Employee’s Accounts (and the
present value of the cumulative accrued benefit for any such Employee in a
defined contribution or defined benefit plan) will not be taken into account for
the purposes of determining whether the Plan is a Top-Heavy Plan.

 

14.3

CHANGE IN VESTING SCHEDULE. To the extent the vesting provisions of the Plan are
not more generous, if this Plan is deemed a Top-Heavy Plan for a Plan Year, then
the vesting under the Plan will be at least as generous as the following
schedule, or if more generous, the vesting schedule otherwise set forth in the
Plan:

 

 

Encana (USA) Retirement Plan      3/14/2014    62   



--------------------------------------------------------------------------------

Years of Service

   Vested
Percentage  

Fewer than 2 Years of Service

     0 % 

At least 2 Years of Service, but fewer than 3 Years of Service

     20 % 

At least 3 Years of Service, but fewer than 4 Years of Service

     40 % 

At least 4 Years of Service, but fewer than 5 Years of Service

     60 % 

At least 5 Years of Service, but fewer than 6 Years of Service

     80 % 

At least 6 Years of Service

     100 % 

 

14.4 MINIMUM CONTRIBUTION.

 

  (a) Amount of Contribution. For any Plan Year in which the Plan is a Top-Heavy
Plan, the Employer will contribute to the Account of each non-Key Employee an
amount equal to (1) the lesser of 3% of the Non-Key Employee’s Testing
Compensation or the largest percentage of Testing Compensation contributed on
behalf of any Key Employee for such Plan Year (determining such largest
percentage by taking into account all contributions including Safe Harbor
Matching Contributions and Employer Contributions for such Plan Year made by the
Employer to such Key Employee’s Account) minus (2) any Employer contribution for
such Plan Year for such Non-Key Employee that may have been made as of the
Determination Date (including Safe Harbor Matching Contributions and Employer
Contributions for such Plan Year made by the Employer).

 

  (b) Eligible Employees. The minimum contribution will be made on behalf of
each Participant who is a Non-Key Employee regardless of whether the Non-Key
Employee has attained any minimum level of service for accrual purposes or
compensation for the Plan Year.

 

  (c) Coordination with Other Plan. If any Participant in this Plan is also
covered by another defined contribution plan or defined benefit plan sponsored
by the Employer, then for each year this Plan is a Top-Heavy Plan, the
Participant’s receipt of a minimum guaranteed benefit under the other defined
contribution plan or the defined benefit plan in accordance with Code
Section 416(c)(1) will satisfy the minimum contribution requirement.

*  *  *  *   End of Article 14   *  *  *  *

 

 

Encana (USA) Retirement Plan      3/14/2014    63   



--------------------------------------------------------------------------------

ARTICLE 15.

GENERAL PROVISIONS

 

15.1 INTERPRETATION.

 

  (a) Consistency. If any provision of this Plan or the Trust Agreement may be
susceptible to more than one interpretation, the interpretation that will always
be given to such provision will be consistent with this Plan and the Trust
Agreement being an employees’ plan and trust agreement within the meaning of
Code Sections 401(a) and 501, or as replaced by any sections of like intent and
purpose.

 

  (b) Severability. In case any provisions of this Plan is held illegal or
invalid for any reason, said illegality or invalidity will not affect the
remaining provisions of this Plan, and this Plan will be construed and enforced
as if said illegal or invalid provisions had never been inserted herein.

 

  (c) Number and Gender. Unless the context otherwise requires, words denoting
the singular number may, and where necessary will, be construed as denoting the
plural number, and pronouns in the masculine gender include the feminine gender
and pronouns in the neuter gender include the masculine and feminine gender.

 

  (d) Descriptive Headings. The headings of the Plan are inserted for
convenience of reference only and has no bearing upon the meaning of the
provisions hereof.

 

15.2 LIABILITY FOR PARTICIPANT REPRESENTATIONS. The Employer, the Administrator
and the Trustee will be discharged from any liability in acting upon any
representations by any individual of any fact affecting the individual’s status
under this Plan or upon any notice, request, consent, letter, telegram, or other
document believed by them, or any of them, to be genuine, and to have been
signed or sent by the proper person.

 

15.3 GOVERNING LAW. The Plan will be construed, regulated and administered under
the laws of the State of Colorado, except that if any such laws are superseded
by any applicable federal law or statute, such federal law or statute will
apply.

 

15.4 PARTICIPATING EMPLOYERS.

 

  (a)

Rights of Participating Employer. Notwithstanding any provision in this Plan to
the contrary, any entity that adopts this Plan participates in the Plan as a
“Participating Employer,” as set forth in Schedule A, effective as of the date
of such adoption. Subject to such Participating Employer’s right to withdraw
from the Plan, the Participating Employer has no power or obligation to amend or
consent to any amendment made by the Sponsor, and agrees to be bound by all the
provisions, conditions, and limitations of the Plan, as amended from time to
time, as fully as if the Participating Employer

 

 

Encana (USA) Retirement Plan      3/14/2014    64   



--------------------------------------------------------------------------------

  was an original party to the Plan. For the purpose of this Plan, each
Participating Employer, by adopting the Plan, irrevocably designates the Sponsor
as its agent.

 

  (b) Withdrawal and Removal. A Participating Employer, by action of its board
of directors or other governing body, may withdraw from the Plan at any time
upon prior notice in writing to the Administrator (the effective date of such
withdrawal being the “withdrawal date”), and will thereupon cease to be a
Participating Employer for all purposes of the Plan. The Administrator may
remove an adopting Participating Employer from the Plan at any time upon prior
notice in writing to the Participating Employer (the effective date of such
withdrawal being the “removal date”), and will thereupon cease to be a
Participating Employer for all purposes of the Plan.

 

15.5 MISSING PARTICIPANTS AND BENEFICIARIES. An individual for whom benefits are
being held by the Trustee will keep the Administrator notified of the
individual’s current mailing address. The Administrator, the Trustee and the
Employer will be discharged from any liability resulting from the failure to pay
benefits as they become due if the Administrator has notified the individual at
the last address of record. If benefits are to be paid to an individual who
cannot be located after six months following the date the Administrator first
attempts to locate the individual, the Administrator may take either or none of
the following actions, in addition to any other actions the Administrator may
deem reasonable, at its discretion:

 

  (a) Forfeiture. The individual’s Account may be forfeited and applied as
provided in Article 4. If the individual is later located, the vested portion of
the Account will be reinstated and distributed in accordance with the terms of
the Plan.

 

  (b) Distribution to Established Account. The Administrator may direct the
Trustee to distribute the Account by establishing an individually-designated
account for such individual (for example, a savings account or individual
retirement account), by purchasing an annuity for the individual, by
transferring the account on behalf of such individual to an ongoing plan of the
Employer, or by any other method deemed proper by the Administrator.

 

15.6 INCAPACITY OF PARTICIPANT OR BENEFICIARY. If any Participant or Beneficiary
entitled to receive a distribution under this Plan is, as determined by the
Administrator in a uniform and nondiscriminatory manner, unable to apply such
distributions to his or her own best interest, whether because of illness,
accident or other incapacity (mental, physical or legal), the Administrator may,
in its discretion, direct the Trustee to make distributions in one or more of
the following ways:

 

  (a) directly to the Participant or Beneficiary;

 

  (b) to the duly appointed legal guardian or conservator of the Participant or
Beneficiary;

 

 

Encana (USA) Retirement Plan      3/14/2014    65   



--------------------------------------------------------------------------------

  (c) to the Spouse of the Participant or Beneficiary;

 

  (d) to a custodian under any applicable Uniform Gifts to Minors Act or Uniform
Transfers to Minors Act;

 

  (e) to an adult relative or friend of the Participant or Beneficiary, or to
one residing with the Participant or Beneficiary, pursuant to appropriate legal
appointment (including durable power of attorney) for the benefit of the
Participant or Beneficiary.

Any such payment will be a distribution for the account of such Participant or
Beneficiary and will, to the extent thereof, be a complete discharge of any
liability under the Plan to such Participant or Beneficiary. The Administrator’s
reliance on the written instrument of agency governing a relationship between
the Participant or Beneficiary entitled to distribution and the person to whom
the Administrator directs distribution will be fully protected as though the
Administrator made such distribution directly to the Participant or Beneficiary
as a competent person. In the absence of actual knowledge to the contrary, the
Administrator may assume that the instrument of agency was validly executed,
that the Participant or Beneficiary was competent at the time of execution and
that at the time of reliance, the agency has not been amended or terminated. The
decision of the Administrator is final and binding on all interested parties,
and the Administrator is under no duty to see to the proper application of the
funds.

 

15.7 ASSIGNMENT AND ALIENATION. The Trust Fund is established for the purpose of
providing for the support of the Participants upon their retirement and for the
support of their families. Except in the case of any (a) Plan loan under
Section 8.1, (b) federal tax lien, (c) qualified domestic relations order under
Section 7.10, (d) breach of a Participant’s fiduciary obligations to the Plan,
or (e) other event described in Section 401(a)(13) and the Regulations
thereunder, no right or interest of any individual in any part of the Trust Fund
will be transferable or assignable or be subject to alienation, anticipation, or
encumbrance, and no such right or interest will be subject to garnishment,
attachment, execution, or levy of any kind.

 

15.8 PARTICIPANT RIGHTS. The sole rights of a Participant under this Plan will
be to have this Plan administered according to its provisions, to receive
whatever benefits the Participant may be entitled to hereunder, and, subject to
any spousal Death benefit requirements, to name the Beneficiary to receive any
Death benefits to which such person may be entitled.

 

15.9

EFFECT ON EMPLOYMENT STATUS. The adoption and maintenance of this Plan will not
be construed as creating any contract of employment between the Employer and any
Participant. This Plan does not affect the right of the Employer to deal with
its Employees in all respects, including their hiring, discharge, compensation,
and conditions of employment. No individual will be discharged, fired,
suspended, expelled, disciplined, or discriminated against for exercising any
right under this

 

 

Encana (USA) Retirement Plan      3/14/2014    66   



--------------------------------------------------------------------------------

  Plan or for giving information or testimony in any inquiry or proceeding
relating to the Plan’s administration.

 

15.10 QUALIFIED MILITARY SERVICE. The Plan will comply with the requirements of
Code Section 414(u) with respect to each Participant who is absent from service
because of “qualified military service” (as defined in Code Section 414(u)(5))
provided that the Participant returns to employment within such period after the
end of the qualified military service as is prescribed under Code Section 414(u)
(or other federal law cited therein). Accordingly, any such Participant will
receive Employer Contributions, will be permitted to make additional Deferral
Contributions after the Participant’s reemployment, will receive Safe Harbor
Matching Contributions on such Deferral Contributions and will receive QMACs and
QNECs if any were made for the period of qualified military service, and will
receive service credit for the period of qualified military service as required
under Code Section 414(u).

*  *  *  *   End of Article 15   *  *  *  *

IN WITNESS WHEREOF, the Sponsor has caused the Encana (USA) Inc. Retirement Plan
to be executed in the name of and on behalf of the Sponsor, effective March 14,
2014.

 

ENCANA SERVICES COMPANY LTD.

SPONSOR

By:   /s/ Christopher J. Casebolt Title:   Chair, U.S. Benefit Plan
Administration Committee Date:   3/11/2014

 

 

Encana (USA) Retirement Plan      3/14/2014    67  



--------------------------------------------------------------------------------

ENCANA (USA) RETIREMENT PLAN

SCHEDULE A-

PARTICIPATING EMPLOYERS

 

Employer

  

Effective Date of Participation

(if after the Effective Date of this

amendment and restatement)

Encana Oil & Gas (USA) Inc.    n/a

*  *  *  *   End of Schedule A   *  *  *  *

 

 

Encana (USA) Retirement Plan – Schedule A      3/14/2014    68   



--------------------------------------------------------------------------------

ENCANA (USA) RETIREMENT PLAN

SCHEDULE B -

IMPUTED SERVICE FOR PREDECESSOR AND RELATED EMPLOYERS

Employer: Imputed Service Credit

 

[NONE]

*  *  *  *   End of Schedule B   *  *  *  *

 

 

Encana (USA) Retirement Plan – Schedule B      3/14/2014    69   



--------------------------------------------------------------------------------

ENCANA (USA) RETIREMENT PLAN

SCHEDULE C -

PROTECTED BENEFITS

[NONE]

*  *  *  *   End of Schedule C   *  *  *  *

 

 

Encana (USA) Retirement Plan – Schedule C      3/14/2014    70   